

Exhibit 10.1



RECEIVABLES SALE AGREEMENT




DATED AS OF JUNE 27, 2005


among


ARCH CHEMICALS, INC.,
as an Originator,




ARCH CHEMICALS SPECIALTY PRODUCTS, INC., as an Originator,


ARCH TREATMENT TECHNOLOGIES, INC.
as an Originator,


ARCH WOOD PROTECTION, INC.,
as an Originator,


ARCH PERSONAL CARE PRODUCTS, L.P.,
as an Originator,


and


ARCH CHEMICALS RECEIVABLES CORP.,
as Buyer

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page
 
Article I Amounts and Terms of the Purchase
1
Section 1.1
Initial Contribution of Receivables.
1
Section 1.2
Purchase of Receivables.
2
Section 1.3
Payment for the Purchase.
3
Section 1.4
Purchase Price Credit Adjustments.
5
Section 1.5
Payments and Computations, Etc.
5
Section 1.6
Transfer of Records.
6
Section 1.7
Characterization.
6
Article II Representations and Warranties
7
Section 2.1
Representations and Warranties of each Originator.
7
Article III Conditions of Purchase
11
Section 3.1
Conditions Precedent to Purchase.
11
Section 3.2
Conditions Precedent to Subsequent Purchases.
11
Article IV Covenants
12
Section 4.1
Affirmative Covenants of Originators.
12
Section 4.2
Negative Covenants of Originators.
17
Article V Termination Events
19
Section 5.1
Termination Events.
19
Section 5.2
Remedies.
21
Article VI Indemnification
21
Section 6.1
Indemnities by Originators.
21
Section 6.2
Other Costs and Expenses.
24
Article VII Miscellaneous
24
Section 7.1
Waivers and Amendments.
24
Section 7.2
Notices.
24
Section 7.3
Protection of Ownership Interests of Buyer.
24
Section 7.4
Confidentiality.
26
Section 7.5
Bankruptcy Petition.
27
Section 7.6
Limitation of Liability.
27
Section 7.7
CHOICE OF LAW.
27
Section 7.8
CONSENT TO JURISDICTION.
27
Section 7.9
WAIVER OF JURY TRIAL.
28
Section 7.10
Integration; Binding Effect; Survival of Terms.
28
Section 7.11
Counterparts; Severability; Section References.
29

 
i

--------------------------------------------------------------------------------



Exhibit



Exhibit I
Definitions
   
Exhibit II
Jurisdiction of Organization; Principal Place of Business; Location(s) of
Records; Federal Employer Identification Number; Other Names
   
Exhibit III
Lock-Boxes; Collection Accounts; Collection Banks
   
Exhibit IV
Form of Compliance Certificate
   
Exhibit V
Copy of Credit and Collection Policy
   
Exhibit VI
Form of Subordinated Note
   
Exhibit VII
Form of Purchase Report
       
Schedules
     
Schedule A
List of Documents to Be Delivered to Buyer on or Prior to the Purchase
Schedule 1.1
Initial Contributed Receivables

 
ii

--------------------------------------------------------------------------------



RECEIVABLES SALE AGREEMENT
 
THIS RECEIVABLES SALE AGREEMENT, dated as of June 27, 2005, is by and among ARCH
CHEMICALS, INC., a Virginia corporation, ARCH CHEMICALS SPECIALTY PRODUCTS,
INC., a Delaware corporation, ARCH TREATMENT TECHNOLOGIES, INC., a Virginia
corporation, ARCH WOOD PROTECTION, INC., a Delaware corporation, ARCH PERSONAL
CARE PRODUCTS, L.P., a New Jersey limited partnership (each, an “Originator” and
collectively, the “Originators”), and ARCH CHEMICALS RECEIVABLES CORP., a
Delaware corporation (“Buyer”). Unless defined elsewhere herein, capitalized
terms used in this Agreement shall have the meanings assigned to such terms in
Exhibit I hereto (or, if not defined in Exhibit I hereto, the meaning assigned
to such term in Exhibit I to the Purchase Agreement).


PRELIMINARY STATEMENTS


Each Originator now owns, and from time to time hereafter will own, Receivables.
Such Originator wishes to sell and assign to Buyer, and Buyer wishes to purchase
from such Originator, all of such Originator’s right, title and interest in and
to such Receivables, together with the Related Security and Collections with
respect thereto.
 
Each Originator and Buyer intend the transactions contemplated hereby to be true
sales of the Receivables from such Originator to Buyer, providing Buyer with the
full benefits of ownership of the Receivables, and the Originators and Buyer do
not intend these transactions to be, or for any purpose to be characterized as,
loans from Buyer to any Originator.
 
Following the purchase of Receivables from the Originators, Buyer will sell
undivided interests therein and in the associated Related Security and
Collections pursuant to that certain Receivables Purchase Agreement dated as of
June 27, 2005 (as the same may from time to time hereafter be amended,
supplemented, restated or otherwise modified, the “Purchase Agreement”) among
Buyer, Arch Chemicals, Inc. (“Arch Chemicals”), as initial Servicer, Three
Pillars Funding LLC (“TPF”), and SunTrust Capital Markets, Inc. (“STCM”), as
agent and administrator pursuant to the terms of the Purchase Agreement (in such
capacity, the “Administrator”).
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
 
Article I
 
Amounts and Terms of the Purchase
 
Section 1.1  Initial Contribution of Receivables. 
 
On the date hereof, each Originator does hereby contribute, assign, transfer,
set-over and otherwise convey to Buyer, and Buyer does hereby accept from such
Originator, Receivables originated by such Originator and existing as of the
close of business on the Business Day immediately prior to the date hereof (the
“Initial Cutoff Date”) having an aggregate Outstanding Balance in the amounts
set forth on Schedule 1.1 (the “Initial Contributed Receivables”), together with
all Related Security relating thereto and all Collections thereof.
 
Section 1.2  Purchase of Receivables.
 
(a)  Effective on the date hereof, in consideration for the Purchase Price and
upon the terms and subject to the conditions set forth herein, each Originator
does hereby sell, assign, transfer, set-over and otherwise convey to Buyer,
without recourse (except to the extent expressly provided herein), and Buyer
does hereby purchase from each Originator, all of such Originator’s right, title
and interest in and to all Receivables existing as of the close of business on
the Initial Cutoff Date (other than the Initial Contributed Receivables) and all
Receivables thereafter arising through and including the Termination Date,
together, in each case, with all Related Security relating thereto and all
Collections thereof. In accordance with the preceding sentence, on the date
hereof Buyer shall acquire all of each Originators’ right, title and interest in
and to all Receivables existing as of the Initial Cut-Off Date and thereafter
arising through and including the Termination Date, together with all Related
Security relating thereto and all Collections thereof. Buyer shall be obligated
to pay the Purchase Price for the Receivables purchased hereunder in accordance
with Section 1.3.
 
(b)  On the Monthly Reporting Date, each Originator shall (or shall require the
Servicer to) deliver to Buyer a report in substantially the form of Exhibit VII
hereto (each such report being herein called a “Purchase Report”) with respect
to the Receivables sold by each Originator to Buyer during the Settlement Period
then most recently ended. In addition to, and not in limitation of, the
foregoing, in connection with the payment of the Purchase Price for any
Receivables purchased hereunder, Buyer may request that each Originator deliver,
and each Originator shall deliver, such approvals, opinions, information or
documents as Buyer may reasonably request.
 
(c)  It is the intention of the parties hereto that the Purchase of Receivables
made hereunder shall constitute a sale and/or contribution, which sale and/or
contribution, as the case may be, is absolute and irrevocable and provides Buyer
with the full benefits of ownership of the Receivables. Except for the Purchase
Price Credits owed pursuant to Section 1.4, the sale of Receivables hereunder is
made without recourse to any Originator; provided, however, that (i) each
Originator shall be liable to Buyer for all representations, warranties,
covenants and indemnities made by such Originator pursuant to the terms of the
Transaction Documents to which such Originator is a party, and (ii) such sale
does not constitute and is not intended to result in an assumption by Buyer or
any assignee thereof of any obligation of any Originator or any other Person
arising in connection with the Receivables, the related Contracts and/or other
Related Security or any other obligations of any Originator. In view of the
intention of the parties hereto that the Purchase of Receivables made hereunder
shall constitute a sale of such Receivables rather than loans secured thereby,
each Originator agrees that it will, on or prior to the date hereof and in
accordance with Section 4.1(e)(ii), mark its master data processing system and
all accounts receivable reports generated thereby, each Confidential Contract
and its records relating to all other Contracts with a legend reasonably
acceptable to Buyer and to the Administrator (as Buyer’s assignee), evidencing
that Buyer has purchased such Receivables as provided in this Agreement and to
note in its financial statements that its Receivables have been absolutely
transferred to Buyer. Upon the request of Buyer or the Administrator (as Buyer’s
assignee), each Originator will execute and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate to perfect and
maintain the perfection of Buyer’s ownership interest in the Receivables and
the Related Security and Collections with respect thereto, or as Buyer or the
Administrator (as Buyer’s assignee) may reasonably request; provided, however,
that unless and until an Amortization Event or an Unmatured Amortization Event
has occurred, none of the Originators shall be required to take any actions to
establish, maintain or perfect the Buyer’s ownership interest in the Related
Security other than the filing of financing statements under the UCC of all
appropriate jurisdictions.
 
2

--------------------------------------------------------------------------------


Section 1.3  Payment for the Purchase.
 
(a)  The Purchase Price for the Purchase of Receivables in existence as of the
close of business on the Initial Cutoff Date (other than the Initial Contributed
Receivables) shall be payable in full by Buyer to each Originator on the date
hereof, and shall be paid to each Originator in the following manner:
 
(i)  by delivery of immediately available funds, to the extent of funds on hand
to Buyer or made available to Buyer in connection with its subsequent sale of an
interest in such Receivables to TPF under the Purchase Agreement; provided that
a portion of such funds shall be offset by amounts such Originator has agreed to
make as capital contributions such that after giving effect thereto, the Buyer’s
Net Worth shall not be less than the Required Capital Amount, and
 
(ii)  the balance, by delivery of the proceeds of the related subordinated
revolving loan from such Originator to Buyer (each, a “Subordinated Loan” and
collectively, the “Subordinated Loans”) in an amount not to exceed the least of
(A) the remaining unpaid portion of such Purchase Price, (B) the maximum
Subordinated Loan that could be borrowed without rendering Buyer’s Net Worth
less than the Required Capital Amount, and (C) fifteen percent (15%) of such
Purchase Price. Each Originator is hereby authorized by Buyer to endorse on the
schedule attached to the related Subordinated Note an appropriate notation
evidencing the date and amount of each advance thereunder, as well as the date
of each payment with respect thereto, provided that the failure to make such
notation shall not affect any obligation of Buyer thereunder.
 
The Purchase Price for each Receivable coming into existence and purchased by
the Buyer after the Initial Cutoff Date shall be due and owing in full by Buyer
to the related Originator or its designee on the date each such Receivable came
into existence (except that Buyer may, with respect to any such Purchase Price,
offset against such Purchase Price any amounts owed by such Originator to Buyer
hereunder and which have become due but remain unpaid) and shall be paid to such
Originator in the manner provided in the following paragraphs (b), (c) and (d).
 
3

--------------------------------------------------------------------------------


(b)  With respect to any Receivables coming into existence after the Initial
Cutoff Date, on each Settlement Date, Buyer shall pay, to the relevant
Originator, the Purchase Price therefor in accordance with Section 1.3(d) and in
the following manner:
 
first, by delivery of immediately available funds, to the extent of funds
available to Buyer from its subsequent sale of an interest in the Receivables to
TPF under the Purchase Agreement or other cash on hand; and
 
second, either (i) by delivery of the proceeds of the related Subordinated Loan,
provided that the making of any such Subordinated Loan shall be subject to the
provisions set forth in Section 1.3(a)(ii) or (ii) unless such Originator or
Buyer has declared the Termination Date to have occurred pursuant to this
Agreement, by accepting a contribution to its capital in an amount equal to the
remaining unpaid balance of such Purchase Price.
 
Subject to the limitations set forth in Section 1.3(a)(ii), each Originator
irrevocably agrees to advance each related Subordinated Loan requested by Buyer
on or prior to the Termination Date. The Subordinated Loans shall be evidenced
by, and shall be payable in accordance with the terms and provisions of the
related Subordinated Note and shall be payable solely from funds which Buyer is
not required under the Purchase Agreement to set aside for the benefit of, or
otherwise pay over to, TPF.
 
(c)  From and after the Termination Date, no Originator shall be obligated to
(but may, at its option): (i) sell Receivables to Buyer, or (ii) contribute
Receivables to Buyer’s capital pursuant to clause third of Section 1.3(b)
unless, in either case, such Originator reasonably determines that the Purchase
Price therefor will be satisfied with funds available to Buyer from sales of
interests in the Receivables pursuant to the Purchase Agreement, Collections,
proceeds of Subordinated Loans, other cash on hand or otherwise.
 
(d)  Although the Purchase Price for each Receivable coming into existence after
the Initial Cutoff Date shall be due and payable in full by Buyer to the related
Originator on the date such Receivable came into existence, settlement of the
Purchase Price between Buyer and such Originator shall be effected on a monthly
basis on Settlement Dates with respect to all Receivables coming into existence
during the same Calculation Period and based on the information contained in the
Purchase Report delivered by such Originator for the Calculation Period then
most recently ended. Although settlement shall be effected on Settlement Dates,
increases or decreases in the amount owing under the related Subordinated Note
made pursuant to Section 1.3 and any contribution of capital by an Originator to
Buyer made pursuant to Section 1.3(b) shall be deemed to have occurred and shall
be effective as of the last Business Day of the Calculation Period to which such
settlement relates.
 
4

--------------------------------------------------------------------------------


Section 1.4  Purchase Price Credit Adjustments. 
 
If on any day:
 
(a)  the Outstanding Balance of a Receivable is:
 
(i)  reduced or cancelled as a result of any defective or rejected goods or
services, any cash discount or any other adjustment or otherwise by any
Originator or any Affiliate thereof, or as a result of any governmental or
regulatory action, or,
 
(ii)  reduced or canceled as a result of a setoff in respect of any claim by the
Obligor thereof (whether such claim arises out of the same or a related
transaction or an unrelated transaction), or
 
(iii)  reduced on account of the obligation of any Originator or any Affiliate
thereof to pay to the related Obligor any rebate or refund; or
 
(iv)  less than the amount included in calculating the Outstanding Balance for
purposes of any Purchase Report (for any reason other than such Receivable
becoming a Defaulted Receivable or payment in full of the entire Outstanding
Balance being made on such Receivable); or
 
(b)  any of the representations and warranties set forth in Section 2.1(h),
Section 2.1(i), Section 2.1(j), Section 2.1(r), Section 2.1(s), Section 2.1(t)
are not true when made or deemed made with respect to any Receivable,
 
then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder equal to,
in the case of clause (a) above, the amount of such reductions relating to such
Receivable and, in the case of clause (b) above, the Outstanding Balance of such
Receivable (calculated before giving effect to the applicable reduction or
cancellation). If such Purchase Price Credit exceeds the Original Balance of the
Receivables coming into existence on any day, then the related Originator shall
pay the remaining amount of such Purchase Price Credit in cash immediately,
provided that if the Termination Date has not occurred, such Originator shall be
allowed to deduct the remaining amount of such Purchase Price Credit from any
indebtedness owed to it under its Subordinated Note.
 
Section 1.5  Payments and Computations, Etc. 
 
All amounts to be paid or deposited by Buyer hereunder shall be paid or
deposited in accordance with the terms hereof on the day when due in immediately
available funds to the account of the related Originator designated from time to
time by such Originator or as otherwise directed by such Originator. In the
event that any payment owed by any Person hereunder becomes due on a day that is
not a Business Day, then such payment shall be made on the next succeeding
Business Day. If any Person fails to pay any amount hereunder when due, such
Person agrees to pay, on demand, the Default Fee in respect thereof until paid
in full; provided, however, that such Default Fee shall not at any time exceed
the maximum rate permitted by applicable law. All computations of interest
payable hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first but excluding the last day) elapsed.
 
5

--------------------------------------------------------------------------------


Section 1.6  Transfer of Records.
 
(a)  In connection with the Purchase of Receivables hereunder, each Originator
hereby sells, transfers, assigns and otherwise conveys to Buyer all of such
Originator’s right and title to and interest in the Records relating to all
Receivables sold or contributed by it hereunder, without the need for any
further documentation in connection with the Purchase (it being understood and
agreed that any Records that are not freely assignable (whether by express
provision or by virtue of confidentiality provisions) according to their terms
are excluded from such sale, transfer, assignment or conveyance; provided, that
upon reasonable request of the Buyer (or its assigns), the applicable Originator
will use its reasonable efforts to obtain consent to the assignment from the
relevant counterparty). In connection with such transfer, each Originator hereby
grants to each of Buyer, the Administrator and the Servicer an irrevocable,
non-exclusive license to use, without royalty or payment of any kind, all
software used by such Originator to account for the Receivables, to the extent
necessary to administer the Receivables, whether such software is owned by such
Originator or is owned by others and used by such Originator under license
agreements with respect thereto, provided that should the consent of any
licensor of such software be required for the grant of the license described
herein, to be effective, the applicable Originator hereby agrees that upon the
reasonable request of Buyer (or Buyer’s assignee), such Originator will use its
reasonable efforts to obtain the consent of such third-party licensor. The
license granted hereby shall be irrevocable until the indefeasible payment in
full of the Aggregate Unpaids, and shall terminate on the date this Agreement
terminates in accordance with its terms.
 
(b)  Each Originator (i) shall take such action requested by Buyer and/or the
Administrator (as Buyer’s assignee), from time to time hereafter, that may be
reasonably necessary or appropriate to ensure that Buyer and its assigns under
the Purchase Agreement have an enforceable ownership interest in the Records
relating to the Receivables purchased from the Originators hereunder ; provided,
however, that the applicable Originator shall not be required to take any
actions with respect to its Records other than those required by Sections 1.6(a)
and 4.1(e) hereto unless and until an Unmatured Amortization Event has occurred,
and (ii) shall use its reasonable efforts to ensure that Buyer, the
Administrator and the Servicer each has an enforceable right (whether by license
or sublicense or otherwise) to use all of the computer software used to account
for the Receivables and/or to recreate such Records.
 
Section 1.7  Characterization. 
 
If, notwithstanding the intention of the parties expressed in Section 1.2(c),
any sale or contribution by any Originator to Buyer of Receivables hereunder
shall be characterized as a secured loan and not a sale or contribution or such
sale or contribution, as the case may be, shall for any reason be ineffective or
unenforceable, then this Agreement shall be deemed to constitute a security
agreement under the UCC and other applicable law. For this purpose and without
being in derogation of the parties’ intention that the sale of Receivables
hereunder shall constitute a true sale thereof, each Originator hereby grants to
Buyer a security interest in all of such Originator’s right, title and interest,
whether now owned or hereafter acquired, in, to and under all Receivables now
existing and hereafter arising, all Collections and Related Security with
respect thereto, each Lock-Box and Collection Account, all other rights and
payments relating to the Receivables and all proceeds of the foregoing to secure
the prompt and complete payment of a loan deemed to have been made in an amount
equal to the Purchase Price of the Receivables together with all other
obligations of such Originator hereunder, which security interest shall be prior
to all other Adverse Claims thereto. Buyer and its assigns shall have, in
addition to the rights and remedies which they may have under this Agreement,
all other rights and remedies provided to a secured creditor under the UCC and
other applicable law, which rights and remedies shall be cumulative.
 
6

--------------------------------------------------------------------------------


 
Article II
 
Representations and Warranties
 
Section 2.1  Representations and Warranties of each Originator. 
 
Each Originator with respect to itself, hereby represents and warrants to Buyer
on the date hereof, on the date of the Purchase and on each date that any
Receivable comes into existence that:
 
(a)  Existence and Power. Such Originator’s jurisdiction of organization is
correctly set forth in Exhibit II to this Agreement and such jurisdiction is its
sole jurisdiction of organization. Such Originator is duly organized under the
laws of its jurisdiction of organization and is a “registered organization” as
defined in the UCC in effect in such jurisdiction. Such Originator is validly
existing and in good standing under the laws of its jurisdiction of
organization, and no other state or jurisdiction, and as to which such state or
jurisdiction must maintain a public record showing the organization to have been
organized. Such Originator is qualified to do business and is in good standing
as a foreign entity, and has and holds all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.
 
(b)  Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Originator of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, such Originator’s use of the proceeds
of the Purchase made hereunder, are within its organizational powers and
authority and have been duly authorized by all necessary organizational action
on its part. This Agreement and each other Transaction Document to which such
Originator is a party has been duly executed and delivered by such Originator.
 
7

--------------------------------------------------------------------------------


(c)  No Conflict. The execution and delivery by such Originator of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its Organizational Documents, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of such Originator or its Subsidiaries (except as
created hereunder) except, in any case, where such contravention or violation
could not reasonably be expected to have a Material Adverse Effect; and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.
 
(d)  Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Originator of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
 
(e)  Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Originator’s knowledge, threatened, against it, or any of its
properties, in or before any court, arbitrator or other body, that could
reasonably be expected to have a Material Adverse Effect. Such Originator is not
in default with respect to any order of any court, arbitrator or governmental
body which default could reasonably be expected to have a Material Adverse
Effect.
 
(f)  Binding Effect. This Agreement and each other Transaction Document to which
such Originator is a party constitute the legal, valid and binding obligations
of such Originator enforceable against such Originator in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(g)  Accuracy of Information. All information (other than any projection or
other forward-looking information) heretofore furnished by such Originator or
any of its Affiliates to Buyer (or its assigns) for purposes of or in connection
with this Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information (other than any
projection or other forward-looking information) hereafter furnished by such
Originator or any of its Affiliates to Buyer (or its assigns) will be, true and
accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact.
 
(h)  Use of Proceeds. No portion of any Purchase Price payment hereunder will be
used by such Originator (i) for a purpose that violates, or would be
inconsistent with, any law, rule or regulation applicable to such Originator or
(ii) to acquire any security in any transaction which is subject to Section 12,
13 or 14 of the Securities Exchange Act of 1934, as amended other than the
repurchase of equity securities of Arch Chemicals so long as such repurchase
does not violate Sections 12, 13 or 14 of the Securities Exchange Act of 1934,
as amended.
 
8

--------------------------------------------------------------------------------


(i)  Good Title. Immediately prior to the Purchase hereunder and upon the
creation of each Receivable coming into existence after the Initial Cut-Off
Date, such Originator (i) is the legal and beneficial owner of the Receivables
created by it and (ii) is the legal and beneficial owner of the Related Security
with respect thereto, free and clear of any Adverse Claim, except as created by
the Transaction Documents. There have been duly filed all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect such Originator’s
ownership interest in each Receivable, its Collections, “Supporting Obligations”
(as defined in Article 9 of the UCC in effect in each relevant jurisdiction),
each Originator’s right, title and interest in, to and under each of the
Transaction Documents to which it is a party, returned goods the sale of which
gave rise to any Receivable, security interests in favor of any Originator that
secure payment of such Receivable and all other items of Related Security in
which an interest therein may be perfected by the filing of a financing
statement under Article 9 of the UCC and proceeds of the foregoing.
 
(j)  Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to Buyer (and Buyer
shall acquire from such Originator) (i) legal and equitable title to, with the
right to sell and encumber each Receivable existing and hereafter arising,
together with the Collections with respect thereto, and (ii) all of such
Originator’s right, title and interest in the Related Security associated with
each Receivable, in each case, free and clear of any Adverse Claim, except as
created by the Transactions Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Buyer’s
ownership interest in the Receivables, its Collections, “Supporting Obligations”
(as defined in Article 9 of the UCC in effect in each relevant jurisdiction),
each Originator’s right, title and interest in, to and under each of the
Transaction Documents to which it is a party, returned goods the sale of which
gave rise to any Receivable, security interests in favor of any Originator that
secure payment of such Receivable and all other items of Related Security in
which an interest therein may be perfected by the filing of a financing
statement under Article 9 of the UCC and proceeds of the foregoing. Such
Originator’s jurisdiction of organization is a jurisdiction whose law generally
requires information concerning the existence of a nonpossessory security
interest to be made generally available in a filing, record or registration
system as a condition or result of such a security interest’s obtaining priority
over the rights of a lien creditor which respect to collateral.
 
(k)  Places of Business and Locations of Records. The principal places of
business and chief executive office of such Originator and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit II or
such other locations of which Buyer has been notified in accordance with Section
4.2(a) in jurisdictions where all action required by Section 4.2(a) has been
taken and completed. Such Originator’s Federal Employer Identification Number is
correctly set forth on Exhibit II.
 
9

--------------------------------------------------------------------------------


(l)  Collections. The conditions and requirements set forth in subclause (i) of
Section 4.1(i) have at all times since June 27, 2005, been satisfied and duly
performed. The conditions and requirements set forth in subclause (ii) of
Section 4.1(i) have been satisfied from and after the Closing Date. The names
and addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of such Originator at each Collection Bank and the post
office box number of each Lock-Box, are listed on Exhibit III. Such Originator
has not granted any Person, other than Buyer (and its assigns) dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.
 
(m)  Material Adverse Effect. Since March 31, 2005, no event has occurred that
would have a Material Adverse Effect.
 
(n)  Names. The name in which such Originator has executed this Agreement is
identical to the name of such Originator as indicated on the public record of
its state of organization which shows such Originator to have been organized. In
the past five (5) years, such Originator has not used any corporate names, trade
names or assumed names other than the name in which it has executed this
Agreement and as listed on Exhibit II.
 
(o)  Ownership of Buyer. Arch Chemicals owns, directly or indirectly, 100% of
the issued and outstanding equity interests of Buyer, free and clear of any
Adverse Claim. Such equity interests are validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Buyer. 
 
(p)  Not a Holding Company or an Investment Company. Such Originator is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Such Originator is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
 
(q)  Compliance with Law. Such Originator has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.
 
(r)  Compliance with Credit and Collection Policy. Such Originator has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any material change
to such Credit and Collection Policy, except such material change as to which
Buyer (or its assigns) has been notified in accordance with Section 4.1(a)(vii).
 
10

--------------------------------------------------------------------------------


(s)  Payments to Originator. With respect to each Receivable transferred to
Buyer hereunder, the Purchase Price received by such Originator constitutes
reasonably equivalent value in consideration therefor and such transfer was not
made for or on account of an antecedent debt. No transfer by such Originator of
any Receivable hereunder is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
 
(t)  Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(u)  Eligible Receivables. Each Receivable reflected in any Purchase Report as
an Eligible Receivable was an Eligible Receivable on the date of its acquisition
by Buyer hereunder.
 
(v)  Accounting. The manner in which such Originator accounts for the
transactions contemplated by this Agreement does not jeopardize the
characterization of the transactions contemplated herein as being true sales.
 
(w)  Contract Provisions. Except for customary adjustments in the ordinary
course of business, no Contract with respect to any Receivable contains
provisions that either (i) permit or provide for any reduction in the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon or (ii) could otherwise hinder the ability to receive
Collections with respect to such Receivable.
 
Article III
 
Conditions of Purchase
 
Section 3.1  Conditions Precedent to Purchase. 
 
The Purchase under this Agreement is subject to the conditions precedent that
(a) Buyer shall have been capitalized with the Initial Contributed Receivables,
(b) Buyer shall have received on or before the Closing Date those documents
listed on Schedule A and (c) all of the conditions to the initial purchase under
the Purchase Agreement shall have been satisfied or waived in accordance with
the terms thereof.
 
Section 3.2  Conditions Precedent to Subsequent Purchases. 
 
Each Purchase after the Initial Cutoff Date shall be subject to the further
conditions precedent that: (a) the Facility Termination Date shall not have
occurred under the Purchase Agreement; (b) Buyer (or its assigns) shall have
received such other approvals, opinions or documents as it may reasonably
request and (c) on the date such Receivable came into existence, the following
statements shall be true (and acceptance of the proceeds of any payment for such
Receivable shall be deemed a representation and warranty by each Originator that
such statements are then true):
 
11

--------------------------------------------------------------------------------


(i)  the representations and warranties set forth in Article II are true and
correct on and as of the date such Receivable came into existence as though made
on and as of such date, except to the extent such representations and warranties
are expressly limited to an earlier date; and
 
(ii)  no event has occurred and is continuing that will constitute a Termination
Event or an Unmatured Termination Event.
 
Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under the related Subordinated Note, by offset of amounts
owed to Buyer and/or by offset of capital contributions), title to such
Receivable and the Related Security and Collections with respect thereto shall
vest in Buyer, whether or not the conditions precedent to Buyer’s obligation to
pay for such Receivable were in fact satisfied. The failure of any Originator to
satisfy any of the foregoing conditions precedent, however, shall give rise to a
right of Buyer to rescind the related purchase and direct such Originator to pay
to Buyer an amount equal to the Purchase Price payment that shall have been made
with respect to any Receivables related thereto.
 
Article IV
 
Covenants
 
Section 4.1  Affirmative Covenants of Originators. 
 
Until the date on which this Agreement terminates in accordance with its terms,
each Originator, with respect to itself hereby covenants as set forth below:
 
(a)  Financial Reporting. Such Originator will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish to Buyer (or its assigns):
 
(i)  Annual Reporting. Within 90 days after the close of each of its fiscal
years, audited, unqualified consolidated financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for Arch Chemicals and its consolidated Subsidiaries
for such fiscal year certified in a manner acceptable to Buyer (or its assigns)
by KPMG LLP, independent public accountants or any other independent public
accountants of recognized national standing.
 
(ii)  Quarterly Reporting. Within 45 days after the close of the first three (3)
quarterly periods of each of its respective fiscal years, balance sheets of Arch
Chemicals and its consolidated Subsidiaries as at the close of each such period
and consolidated statements of income and a statement of cash flows for Arch
Chemicals and its Subsidiaries for the period from the beginning of such fiscal
year to the end of such quarter, all certified by its chief financial officer,
principal accounting officer, treasurer or corporate controller.
 
12

--------------------------------------------------------------------------------


(iii)  Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by such Originator’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
 
(iv)  Shareholders Statements and Reports. Promptly after becoming publicly
available to the shareholders of such Originator, copies of all financial
statements, reports and proxy statements furnished to them.
 
(v)  S.E.C. Filings. Promptly after becoming publicly available, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which such Originator or any of its Subsidiaries files with the Securities and
Exchange Commission.
 
(vi)  Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Administrator or TPF, copies of the same if such notice, request,
consent, financial statements, certification, report or other communication can
reasonably be expected to have an adverse effect on the Receivables, the Related
Security or the Buyer’s (or its assigns) rights therein.
 
(vii)  Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such proposed change or amendment, and (B) if
such proposed change or amendment would be reasonably likely to adversely affect
the collectibility of the Receivables or decrease the credit quality of any
newly created Receivables, requesting Buyer’s (and the Administrator’s, as
Buyer’s assignee) consent thereto.
 
(viii)  Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to (i) the financial condition or
operations of such Originator as Buyer (or its assigns) may from time to time
reasonably request in order to protect the interests of Buyer (and its assigns)
under or as contemplated by this Agreement or (ii) the Receivables as the Buyer
(or its assigns) may reasonably request.
 
Information required to be delivered pursuant to paragraphs (i), (ii), (iv) and
(v) of this Section 4.1(a) shall be deemed to have been delivered by the date
indicated therein, provided that such information has been filed with the
Securities and Exchange Commission by such date; provided further that the
Originator shall deliver paper copies of the statements, reports, financial
statements and other information referred to in paragraph (i), (ii), (iv) and
(v) of this Section 4.1(a) to the Buyer promptly upon request following such
filing.
 
13

--------------------------------------------------------------------------------


(b)  Notices. Such Originator will notify Buyer (or its assigns) in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:
 
(i)  Termination Events or Unmatured Termination Events. The occurrence of each
Termination Event and each Unmatured Termination Event, by a statement of an
Authorized Officer of such Originator.
 
(ii)  Judgment and Proceedings. (A) The entry of any judgment or decree against
such Originator or any of its Subsidiaries if the amount of such judgment or
decree then outstanding against such Originator and its Subsidiaries exceeds
$5,000,000 after deducting (1) the amount with respect to which such Originator
or any such Subsidiary is insured and with respect to which the insurer has not
disclaimed responsibility in writing, and (2) the amount for which such
Originator or any such Subsidiary is otherwise indemnified if the terms of such
indemnification are satisfactory to Buyer (or its assigns), and (B) the
institution of any litigation, arbitration proceeding or governmental proceeding
against such Originator which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
(iii)  Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.
 
(iv)  Defaults Under Other Agreements. The occurrence of a default that could
lead to an event of default or an event of default under any other financing
arrangement in a principal amount greater than or equal to $5,000,000 pursuant
to which such Originator is a debtor or an obligor.
 
(c)  Compliance with Laws and Preservation of Existence. Such Originator will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Such Originator will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so qualify or remain in good standing could not reasonably be
expected to have a Material Adverse Effect. Notwithstanding the preceding
sentence, it is expressly understood and agreed that any Originator may merge or
consolidate with, or transfer all or substantially all of its assets to, any
other Originator , so long as Buyer (or its assigns) shall have received such
approvals, opinions or documents as it may reasonably request.
 
14

--------------------------------------------------------------------------------


(d)  Audits. In addition to information that may be required pursuant to Section
4.1(a)(viii), each Originator will furnish to Buyer (or its assigns) from time
to time such information with respect to it and the Receivables as Buyer (or its
assigns) may reasonably request. Each Originator will, from time to time during
regular business hours as requested by Buyer (or its assigns), upon reasonable
notice and at the sole cost of such Originator, permit Buyer (or its assigns) or
their respective agents or representatives (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such
Originator relating to the Receivables and the Related Security, including,
without limitation, the related Contracts (other than any Confidential Contract
(except for any Confidential Contract as to which the related Obligor has
consented to such disclosure or which may be disclosed to others who are subject
to a confidentiality agreement) as to which the disclosure thereof cannot be
satisfied by the execution and delivery of a confidentiality agreement), and
(ii) to visit the offices and properties of such Originator for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Originator’s financial condition or the Receivables and the
Related Security or such Originator’s performance under any of the Transaction
Documents or such Originator’s performance under the Contracts and, in each
case, with any of the officers or employees of Originator having knowledge of
such matters (each of the foregoing examinations and visits, a “Review”);
provided, however, that so long as no Termination Event has occurred and is
continuing, (A) such Originator shall only be responsible for the costs and
expenses of one (1) Review in any one calendar year, and (B) the Buyer (or its
assigns) will not request more than four (4) Reviews in any one calendar year.
 
(e)  Keeping and Marking of Records and Books.
 
(i)  Such Originator will, maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information, in each such case as reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). Such Originator
will give Buyer (or its assigns) notice of any material change in the
administrative and operating procedures referred to in the previous sentence.
 
(ii)  Such Originator will on or prior to the date hereof, mark its master data
processing system and all accounts receivable reports generated thereby, each
Confidential Contract and its records relating to all other Contracts with a
legend, reasonably acceptable to Buyer (or its assigns), describing Buyer’s
ownership interests in the Receivables and further describing the Receivable
Interests of the Administrator (on behalf of TPF and its assigns) under the
Purchase Agreement.
 
(f)  Compliance with Contracts and Credit and Collection Policy. Such Originator
will timely and fully (i) perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, in each case to the same extent as though
such Contracts had not been transferred to the Buyer, but only to the extent
there would not be an adverse effect upon the Receivables, and (ii) comply in
all material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract. 
 
15

--------------------------------------------------------------------------------


(g)  Ownership. Such Originator will take all necessary action to establish and
maintain, irrevocably in Buyer, (A) legal and equitable title to the Receivables
and the Collections and (B) all of such Originator’s right, title and interest
in the Related Security associated with the Receivables, in each case, free and
clear of any Adverse Claims other than Adverse Claims in favor of Buyer (and its
assigns) (including, without limitation, the filing of all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Buyer’s interest in
such Receivables, Related Security and Collections and such other action to
perfect, protect or more fully evidence the interest of Buyer as Buyer (or its
assigns) may reasonably request); provided, however, that unless and until an
Amortization Event or an Unmatured Amortization Event has occurred, none of the
Originators shall be required to take any actions to establish, maintain or
perfect the Buyer’s ownership interest in the Related Security other than the
filing of financing statements under the UCC of all appropriate jurisdictions.
 
(h)  TPF’s Reliance. Such Originator acknowledges that the Administrator and TPF
are entering into the transactions contemplated by the Purchase Agreement in
reliance upon Buyer’s identity as a legal entity that is separate from such
Originator and any Affiliates thereof. Therefore, from and after the date of
execution and delivery of this Agreement, such Originator will take all
reasonable steps including, without limitation, all steps that Buyer or any
assignee of Buyer may from time to time reasonably request to maintain Buyer’s
identity as a separate legal entity and to make it manifest to third parties
that Buyer is an entity with assets and liabilities distinct from those of such
Originator and any Affiliates thereof and not just a division of such Originator
or any such Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, such Originator (i) will not
hold itself out to third parties as liable for the debts of Buyer nor purport to
own the Receivables and other assets acquired by Buyer, (ii) will take all other
actions necessary on its part to ensure that Buyer is at all times in compliance
with the “separateness covenants” set forth in Section 7.1(i) of the Purchase
Agreement and (iii) will cause all tax liabilities arising in connection with
the transactions contemplated herein or otherwise to be allocated between such
Originator and Buyer on an arm’s-length basis and in a manner consistent with
the procedures set forth in U.S. Treasury Regulations §§1.1502-33(d) and
1.1552-1.
 
(i)  Collections. Such Originator will cause (i) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (ii) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to such Originator or
any Affiliate of such Originator, such Originator will remit (or will cause all
such payments to be remitted) directly to a Collection Bank and deposited into a
Collection Account within two (2) Business Days following receipt thereof and,
at all times prior to such remittance, such Originator will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of Buyer and its assigns. Such Originator will transfer exclusive
ownership, dominion and control of each Lock-Box and Collection Account to Buyer
and, will not grant the right to take dominion and control of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to Buyer (or its assigns) as contemplated by this Agreement
and the Purchase Agreement.
 
16

--------------------------------------------------------------------------------


(j)  Taxes. Such Originator will file all tax returns and reports required by
law to be filed by it and promptly pay all taxes and governmental charges at any
time owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. Such Originator will pay when due any taxes payable in connection with
the Receivables, exclusive of taxes on or measured by income or gross receipts
of Buyer and its assigns.
 
Section 4.2  Negative Covenants of Originators. 
 
Until the date on which this Agreement terminates in accordance with its terms,
each Originator, with respect to itself, hereby covenants that:
 
(a)  Change in Name, Jurisdiction of Organization. Such Originator will not
change (i) its name as it appears in official filings in the jurisdiction of its
organization, (ii) its status as a “registered organization” (within the meaning
of Article 9 of any applicable enactment of the UCC) in such jurisdiction, (iii)
its organizational identification number, if any, issued by its jurisdiction of
organization, or (iv) its jurisdiction of organization unless it shall have: (A)
given Buyer (or its assigns) at least thirty (30) days’ prior written notice
thereof and (B) delivered to Buyer (or its assigns) all financing statements,
instruments and other documents requested by Buyer (or its assigns) in
connection with such change or relocation.
 
(b)  Change in Payment Instructions to Obligors. Such Originator will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless Buyer (or its assigns) shall have received, at least ten (10) days before
the proposed effective date therefor, (i) written notice of such addition,
termination or change and (ii) with respect to the addition of a Collection Bank
or a Collection Account or Lock-Box, an executed Collection Account Agreement
with respect to the new Collection Account or Lock-Box; provided, however, that
such Originator may make changes in instructions to Obligors regarding payments
if such new instructions require such Obligor to make payments to another
existing Collection Account.
 
(c)  Modifications to Contracts and Credit and Collection Policy. Such
Originator will not make any material change or material amendment to the Credit
and Collection Policy unless, at least 30 days prior to such material change or
material amendment, it has delivered to the Buyer (or its assigns) a copy of the
Credit and Collection Policy then in effect and notice (i) indicating such
proposed change or amendment, and (ii) if such proposed change would be
reasonably likely to adversely affect the collectibility of the Receivables or
decrease the credit quality of any newly created Receivables, requesting Buyer’s
(and the Administrator’s, as Buyer’s assignee) consent thereto. Except as
otherwise permitted in its capacity as Servicer pursuant to the Purchase
Agreement, Originator will not extend, amend or otherwise modify the terms of
any Receivable or Contract related thereto other than in accordance with the
Credit and Collection Policy.
 
17

--------------------------------------------------------------------------------


(d)  Sales, Liens. Such Originator will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, (i)
the creation of the interests therein in favor of Buyer (and its assigns)
provided for herein or in any other Transaction Document and (ii) in connection
with any transaction permitted by Section 4.1(c)), and such Originator will
defend the right, title and interest of Buyer in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under such Originator. Such Originator shall not create or suffer to exist any
mortgage, pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory the sale of which gives rise to any
Receivable.
 
(e)  Accounting for Purchase. Such Originator will not, and will not permit any
Affiliate to, account for the transactions contemplated hereby in any manner
other than the sale or capital contributions of the Receivables and the Related
Security by such Originator to Buyer or in any other respect account for or
treat the transactions contemplated hereby in any manner other than as a sale or
contribution of the Receivables and the Related Security by such Originator to
Buyer except (i) to the extent that such transactions are not recognized on
account of consolidated financial reporting in accordance with generally
accepted accounting principles and (ii) in accordance with applicable tax
principles, each Purchase and contribution is ignored for tax reporting
purposes.
 
(f)  Contract Provisions. Except for customary adjustments in the ordinary
course of business, such Originator will not permit any Contract with respect to
any Receivable to contain provisions that either (i) permit or provide for any
reduction in the Outstanding Balance of the Receivable created thereunder and
any accrued interest thereon or (ii) could otherwise hinder the ability to
receive Collections with respect to such Receivable.
 
18

--------------------------------------------------------------------------------


 
Article V
 
Termination Events
 
Section 5.1  Termination Events. 
 
The occurrence of any one or more of the following events shall constitute a
Termination Event:
 
(a)  Any Originator shall fail (i) to make any payment or deposit required
hereunder when due and such failure shall continue for three (3) consecutive
Business Days, or (ii) to perform or observe any term, covenant or agreement
hereunder (other than as referred to in clause (i) of this paragraph (a)) or any
other Transaction Document to which it is a party and such failure shall
continue for ten (10) consecutive Business Days.
 
(b)  (i) Any representation or warranty made by any of the Originators in this
Agreement or the Receivables Purchase Agreement shall prove to have been
incorrect in any respect when made or deemed made, (ii) any information
contained in any Monthly Report shall prove to have been incorrect in any
respect when made, or (iii) any representation, warranty, certification or
statement (other than relating to projections or other forward-looking
information) made by any of the Originators in any other Transaction Document or
in any other document delivered pursuant hereto or thereto (other than in a
Monthly Report) shall prove to have been incorrect in any material respect when
made or deemed made; provided that no such event shall constitute a Termination
Event unless such event is unremedied for a period of ten (10) Business Days
after the earlier to occur of (i) written notice thereof shall have been given
by the Buyer (or its assigns) to the applicable Originator or (ii) an Authorized
Officer of such Originator shall have actual knowledge thereof or should have
had knowledge thereof if such Authorized Officer had exercised reasonable care
in the performance of his or her duties; provided, further that no grace period
shall apply to Sections 2.1(f), 2.1(i), 2.1(j), 2.1(n), 2.1(p) and 2.1(u); and
provided further no such event shall constitute a Termination Event if the
Seller have timely paid to the Administrator the Purchase Price Credit required
to be paid as a result of such event in accordance with Section 1.4.
 
(c)  Failure of any Originator to pay any Indebtedness when due in excess of
$5,000,000 (after giving effect to any applicable grace periods); or the default
by any Originator in the performance of any term, provision or condition
contained in any agreement under which any such Indebtedness was created or is
governed, the effect of which is to cause, or to permit the holder or holders of
such Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of any Originator shall be declared to be due
and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the date of maturity thereof.
 
(d)  an Event of Bankruptcy shall occur with respect to any Originator or any of
its Subsidiaries.
 
19

--------------------------------------------------------------------------------


(e)  A Change of Control shall occur.
 
(f)  One or more final judgments of a court of competent jurisdiction for the
payment of money in an amount in excess of $5,000,000, individually or in the
aggregate, shall be entered against any Originator or any of its Subsidiaries on
claims not covered by insurance or as to which the insurance carrier has denied
its responsibility, and such judgment shall continue unsatisfied and in effect
for sixty (60) consecutive days without a stay of execution.
 
(g)  This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of any Originator, or any Originator shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or Buyer (or its assigns) shall cease to have
a valid and perfected first priority security interest in the Receivables, its
Collections, “Supporting Obligations” (as defined in Article 9 of the UCC in
effect in each relevant jurisdiction), each Originator’s right, title and
interest in, to and under each of the Transaction Documents to which it is a
party, returned goods the sale of which gave rise to any Receivable, security
interests in favor of any Originator that secure payment of such Receivable and
all other items of Related Security in which an interest therein may be
perfected by the filing of financing statements under Article 9 of the UCC and
proceeds of the foregoing, or any Person shall contest the Buyer’s perfected
first priority ownership interest in that portion of the Related Security in
which perfection cannot be accomplished under Article 9 of the relevant UCC, or
the Buyer (or its assigns) shall incur any loss resulting from any Originator’s
failure to perfect Buyer’s ownership interest in that portion of the Related
Security in which perfection cannot be accomplished under Article 9 of the
relevant UCC.
 
(h)  The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Receivables or the
Related Security or the PBGC shall file notice of a lien pursuant to Section
4068 of ERISA with regard to any of the Receivables or the Related Security and
any such lien shall not have been released within the earlier to occur of (i)
seven (7) days after the date of such filing and (ii) the day on which the Buyer
(or any of its assigns) becomes aware of such filing.
 
(i)  Any Plan of any Originator or any of its ERISA Affiliates:
 
(i)  shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Tax Code
or Section 302 of ERISA for any plan year or a waiver of such standard is sought
or granted with respect to such Plan under applicable law, the terms of such
Plan or Section 412 of the Tax Code or Section 303 of ERISA; or
 
(ii)  is being, or has been, terminated or the subject of termination
proceedings under applicable law or the terms of such Plan; or
 
20

--------------------------------------------------------------------------------


(iii)  shall require any Originator or any of its ERISA Affiliates to provide
security under applicable law, the terms of such Plan, Section 401 or 412 of the
Tax Code or Section 306 or 307 of ERISA; or
 
(iv)  results in a liability to any Originator or any of its ERISA Affiliates
under applicable law, the terms of such Plan, or Title IV ERISA,
 
and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Material Adverse Effect.
 
(j)  Any other event shall occur which has, or could be reasonably expected to
have a Material Adverse Effect.
 
Section 5.2  Remedies. 
 
Upon the occurrence and during the continuation of a Termination Event, Buyer
may take any of the following actions: (a) declare the Termination Date to have
occurred, whereupon the Termination Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Originator; provided, however, that upon the occurrence of a Termination
Event described in Section 5.1(d), or of an actual or deemed entry of an order
for relief with respect to any Originator under the Federal Bankruptcy Code, the
Termination Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Originator
and (b) to the fullest extent permitted by applicable law, declare that the
Default Fee shall accrue with respect to any amounts then due and owing by each
Originator to Buyer. The aforementioned rights and remedies shall be without
limitation and shall be in addition to all other rights and remedies of Buyer
and its assigns otherwise available under any other provision of this Agreement,
by operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.
 
Article VI
 
Indemnification
 
Section 6.1  Indemnities by Originators.
 
Without limiting any other rights that Buyer may have hereunder or under
applicable law, each Originator hereby agrees to indemnify (and pay upon demand
to) Buyer and its assigns, officers, directors, agents and employees (each an
“Indemnified Party”) from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by Buyer of an interest in the
Receivables, excluding, however:
 
(a)  Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification; 
 
21

--------------------------------------------------------------------------------


(b)  Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
 
(c)  taxes imposed by the United States, the Indemnified Party’s jurisdiction of
organization (or in the case of an individual, primary resident) or any other
jurisdiction in which such Indemnified Party has established a taxable nexus
other than in connection with the transaction contemplated hereby, on or
measured by the overall net income of such Indemnified Party to the extent that
the computation of such taxes is consistent with the characterization for income
tax purposes of the acquisition by TPF of Receivable Interests under the
Purchase Agreement as a loan or loans by TPF to Buyer secured by, among other
things, the Receivables, the Related Security and the Collections;
 
provided, however, that nothing contained in this sentence shall limit the
liability of any Originator or limit the recourse of Buyer to any Originator for
amounts otherwise specifically provided to be paid by such Originator under the
terms of this Agreement. Without limiting the generality of the foregoing
indemnification, but subject in each case to clauses (a), (b) and (c) above, an
Originator shall indemnify Buyer for Indemnified Amounts relating to or
resulting from:
 
(i)  any representation or warranty made by such Originator (or any officers of
such Originator) under or in connection with any Purchase Report, this
Agreement, any other Transaction Document or any other information or report
delivered by such Originator pursuant hereto or thereto for which Buyer has not
received a Purchase Price Credit that shall have been false or incorrect when
made or deemed made;
 
(ii)  the failure by such Originator, to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of such Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;
 
(iii)  any failure of such Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;
 
(iv)  any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
 
(v)  any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;
 
22

--------------------------------------------------------------------------------


(vi)  the commingling of Collections of Receivables at any time with other
funds;
 
(vii)  any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of the Purchase hereunder, the ownership of the
Receivables or any other investigation, litigation or proceeding relating to
such Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;
 
(viii)  any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
 
(ix)  any Termination Event described in Section 5.1(d);
 
(x)  any failure to vest and maintain vested in Buyer, or to transfer to Buyer,
legal and equitable title to, and ownership of, the Receivables and the
Collections, and all of such Originator’s right, title and interest in the
Related Security associated with the Receivables, in each case, free and clear
of any Adverse Claim except for Adverse Claims in favor of the Buyer and its
assigns;
 
(xi)  the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of the Purchase or at any subsequent time;
 
(xii)  any action or omission by such Originator which reduces or impairs the
rights of Buyer (or its assigns) with respect to any Receivable or the value of
any such Receivable;
 
(xiii)  any attempt by any Person to void the Purchase hereunder under statutory
provisions or common law or equitable action; and
 
(xiv)  the failure of any Receivable reflected as an Eligible Receivable on any
Purchase Report to be an Eligible Receivable at the time acquired by Buyer.
 
23

--------------------------------------------------------------------------------


Section 6.2  Other Costs and Expenses. 
 
Each Originator shall pay to Buyer promptly on demand all reasonable costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder. Each Originator shall pay to
Buyer promptly on demand any and all reasonable costs and expenses of Buyer, if
any, including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following a Termination
Event.
 
Article VII
 
Miscellaneous
 
Section 7.1  Waivers and Amendments.
 
(a)  No failure or delay on the part of Buyer (or its assigns) in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
 
(b)  No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Originator and Buyer and, to the extent
required under the Purchase Agreement, the Administrator and the Liquidity Banks
or the Required Liquidity Banks. Any material amendment, supplement,
modification of waiver will required satisfaction of the Rating Agency
Condition.
 
Section 7.2  Notices. 
 
All communications and notices provided for hereunder shall be in writing
(including bank wire, telecopy or electronic facsimile transmission or similar
writing) and shall be given to the other parties hereto at their respective
addresses or telecopy numbers set forth on the signature pages hereof or at such
other address or telecopy number as such Person may hereafter specify for the
purpose of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (a) if given by telecopy, upon the receipt
thereof, (b) if given by mail, ten (10) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (c)
if given by any other means, when received at the address specified in this
Section 7.2.
 
Section 7.3  Protection of Ownership Interests of Buyer.
 
(a)  Each Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer (or its assigns) may
request, to perfect, protect or more fully evidence the interest of Buyer
hereunder and the Receivable Interests, or to enable Buyer (or its assigns) to
exercise and enforce their rights and remedies hereunder; provided, however,
that unless and until an Amortization Event or an Unmatured Amortization Event
has occurred, none of the Originators shall be required to take any actions to
establish, maintain or perfect the Buyer’s ownership interest in the Related
Security other than the filing of financing statements under the UCC of all
appropriate jurisdictions. During the occurrence and continuance of an Unmatured
Amortization or an Amortization Event, Buyer (or its assigns) may, at the
related Originator’s sole cost and expense, direct such Originator to notify the
Obligors of Receivables of the ownership interests of Buyer under this
Agreement. During the occurrence and continuance of an Unmatured Amortization or
an Amortization Event, Buyer (or its assigns) may direct any Originator (and if
any Originator fails to do so) Buyer (or its assigns) may direct that payments
of all amounts due or that become due under any or all Receivables be made
directly to an account specified by the Buyer or its designee which may be an
account of the Buyer (or its assigns).
 
24

--------------------------------------------------------------------------------


(b)  If any Originator fails to perform any of its obligations hereunder, Buyer
(and Administrator, as Buyer’s assignee) may (but shall not be required to) upon
notice to such Originator perform, or cause performance of, such obligations,
and Buyer’s (or such assigns’) costs and expenses incurred in connection
therewith shall be payable by such Originator as provided in Section 6.2. Each
Originator irrevocably authorizes Buyer (and Administrator, as Buyer’s assignee)
at any time and from time to time in the sole discretion of Buyer (or such
assignee), and appoints Buyer (and such assignee) as its attorney(ies)-in-fact,
to act on behalf of such Originator (i) to execute (if required) on behalf of
such Originator as debtor or seller and to file financing statements necessary
or desirable in Buyer’s (or such assignee’s) sole discretion to perfect and to
maintain the perfection and priority of the ownership interest of Buyer in the
Receivables and associated Related Security and Collections and (ii) to file a
carbon, photographic or other reproduction of this Agreement or any financing
statement with respect to the Receivables as a financing statement in such
offices as Buyer (or Administrator, as Buyer’s assignee) in its sole discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of Buyer’s ownership interest in the Receivables. This appointment is
coupled with an interest and is irrevocable. (A) Each Originator hereby
authorizes Buyer (and Administrator, as Buyer’s assignee) to file financing
statements and other filing or recording documents with respect to the
Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof), without further authorization
of such Originator, in such form and in such offices as Buyer (or such assignee)
reasonably determines appropriate to perfect or maintain the perfection of the
ownership or security interests of Buyer (and Administrator, as Buyer’s
assignee) hereunder, (B) each Originator acknowledges and agrees that it is not
authorized to, and will not, file financing statements or other filing or
recording documents with respect to the Receivables or Related Security
(including any amendments thereto, or continuation or termination statements
thereof), without the express prior written approval by the Administrator (as
Buyer’s assignee), consenting to the form and substance of such filing or
recording document, and (C) each Originator approves, authorizes and ratifies
any filings or recordings made by or on behalf of the Administrator (as Buyer’s
assignee) in connection with the perfection of the ownership or security
interests in favor of Buyer or the Administrator (as Buyer’s assignee).
 
25

--------------------------------------------------------------------------------


Section 7.4  Confidentiality.
 
(a)  Each Originator shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of the Fee Letter and any confidential
or proprietary information with respect to TPF and TPF’s business obtained by it
or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such Originator and its officers
and employees may disclose such information to such Originator’s directors,
external accountants and attorneys and in accordance with any applicable law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).
 
(b)  Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to Buyer, the Administrator, SunTrust Bank or TPF by each other, (ii) by Buyer,
the Administrator, SunTrust Bank or TPF to any prospective or actual assignee or
participant of any of them and (iii) by the Administrator to any rating agency,
Commercial Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to TPF or any entity organized for the purpose of purchasing, or
making loans secured by, financial assets for which STCM or one of its
affiliates acts as the administrator and/or agent and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
provided each such Person is informed of the confidential nature of such
information. In addition, TPF, SunTrust Bank and the Administrator may disclose
any such nonpublic information in accordance with any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).
 
(c)  Buyer shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of any confidential or proprietary information with
respect to each Originator, the Obligors and their respective businesses
obtained by it in connection with the due diligence evaluations, structuring,
negotiating and execution of the Transaction Documents, and the consummation of
the transactions contemplated herein and any other activities of Buyer arising
from or related to the transactions contemplated herein provided, however, that
each of Buyer and its employees and officers shall be permitted to disclose such
confidential or proprietary information: (i) to the Administrator, TPF and
SunTrust Bank, (ii) to any prospective or actual assignee or participant who
executes a confidentiality agreement for the benefit of any Originator and Buyer
on terms comparable to those required of Buyer hereunder with respect to such
disclosed information, (iii) to any rating agency, provider of a surety,
guaranty or credit or liquidity enhancement to TPF, (iv) to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
and (v) to the extent required pursuant to any applicable law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings with competent jurisdiction (whether or not having the
force or effect of law) so long as such required disclosure is made under seal
to the extent permitted by applicable law or by rule of court or other
applicable body; provided each such Person is informed of the confidential
nature of such information.
 
26

--------------------------------------------------------------------------------


Section 7.5  Bankruptcy Petition.
 
(a)  Each of the Originators and Buyer hereby covenants and agrees that, prior
to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of TPF, it will not institute against, or join
any other Person in instituting against, TPF any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
 
(b)  Each of the Originators covenants and agrees that, prior to the date that
is one year and one day after the payment in full of all outstanding obligations
of Buyer under the Purchase Agreement, it will not institute against, or join
any other Person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
 
Section 7.6  Limitation of Liability. 
 
Except with respect to any claim arising out of the willful misconduct or gross
negligence of TPF, the Administrator or any Liquidity Bank, no claim may be made
by any Originator or any other Person against TPF, the Administrator or any
Liquidity Bank or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and each
Originator hereby waives, releases, and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
 
Section 7.7  CHOICE OF LAW. 
 
THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (AND NOT THE LAW OF CONFLICTS OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.
 
Section 7.8  CONSENT TO JURISDICTION. 
 
EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR ITS
ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY ORIGINATOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY ORIGINATOR AGAINST BUYER (OR ITS
ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY ANY ORIGINATOR PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT
ONLY IN A COURT IN NEW YORK, NEW YORK.
 
27

--------------------------------------------------------------------------------


Section 7.9  WAIVER OF JURY TRIAL. 
 
EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY ORIGINATOR PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
 
Section 7.10  Integration; Binding Effect; Survival of Terms.
 
(a)  This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
 
(b)  This Agreement shall be binding upon and inure to the benefit of each
Originator, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Originator may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer. Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of any Originator. Without limiting the foregoing, each Originator
acknowledges that Buyer, pursuant to the Purchase Agreement, may assign to the
Administrator, for the benefit of TPF and its assigns, its rights, remedies,
powers and privileges hereunder and that the Administrator may further assign
such rights, remedies, powers and privileges to the extent permitted in the
Purchase Agreement. Each Originator agrees that the Administrator, as the
assignee of Buyer, shall, subject to the terms of the Purchase Agreement, have
the right to enforce this Agreement and to exercise directly all of Buyer’s
rights and remedies under this Agreement (including, without limitation, the
right to give or withhold any consents or approvals of Buyer to be given or
withheld hereunder) and each Originator agrees to cooperate fully with the
Administrator in the exercise of such rights and remedies. This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until
terminated in accordance with its terms; provided, however, that the rights and
remedies with respect to (i) any breach of any representation and warranty made
by any Originator pursuant to Article II; (ii) the indemnification and payment
provisions of Article VI; and (iii) Section 7.5 shall be continuing and shall
survive any termination of this Agreement.
 
28

--------------------------------------------------------------------------------


Section 7.11  Counterparts; Severability; Section References. 
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement. Delivery of an executed counterpart of a signature
page by facsimile or other means of electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement. Any provisions
of this Agreement which are prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Unless otherwise expressly indicated, all references herein to
“Article,”“Section,”“Schedule” or “Exhibit” shall mean articles and sections of,
and schedules and exhibits to, this Agreement.
 


 
[remainder of page intentionally left blank]
 
29

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
 

        ARCH CHEMICALS, INC.  
   
   
    By:   /s/ W. Paul Bush  

--------------------------------------------------------------------------------

Name: W. Paul Bush   Title: Treasurer      
Address:
US Mail:
501 Merritt 7
P.O. Box 5204
Norwalk, CT 06856-5204
 
Hand Delivery:
501 Merritt 7
Norwalk, CT 06851
 
Attention: Corporate Secretary
Phone: (203) 229-2900
Fax: (203) 229-2713

 
[additional signatures to follow]
 

30

--------------------------------------------------------------------------------


 

      ARCH CHEMICALS SPECIALTY PRODUCTS, INC.  
   
   
    By:   /s/ W. Paul Bush  

--------------------------------------------------------------------------------

Name: W. Paul Bush   Title: Treasurer      
Address:
US Mail:
c/o Arch Chemicals, Inc.
501 Merritt 7
P.O. Box 5204
Norwalk, CT 06856-5204
 
Hand Delivery:
c/o Arch Chemicals, Inc.
501 Merritt 7
Norwalk, CT 06851
 
Attention: Corporate Secretary
Phone: (203) 229-2900


      ARCH TREATMENT TECHNOLOGIES, INC.  
   
   
    By:   /s/ W. Paul Bush  

--------------------------------------------------------------------------------

Name: W. Paul Bush   Title: Vice President and Treasurer      
Address:
US Mail:
c/o Arch Chemicals, Inc.
501 Merritt 7
P.O. Box 5204
Norwalk, CT 06856-5204


Hand Delivery:
c/o Arch Chemicals, Inc.
501 Merritt 7
Norwalk, CT 06851


Attention: Corporate Secretary
Phone: (203) 229-2900
Fax: (203) 229-2713

 
[additional signatures to follow]
 

31

--------------------------------------------------------------------------------


 

      ARCH WOOD PROTECTION, INC.  
   
   
    By:   /s/ W. Paul Bush  

--------------------------------------------------------------------------------

Name: W. Paul Bush   Title: Treasurer      
Address:
US Mail:
c/o Arch Chemicals, Inc.
501 Merritt 7
P.O. Box 5204
Norwalk, CT 06856-5204


Hand Delivery:
c/o Arch Chemicals, Inc.
501 Merritt 7
Norwalk, CT 06851


Attention: Corporate Secretary
Phone: (203) 229-2900
Fax: (203) 229-2713

 

      ARCH PERSONAL CARE PRODUCTS, L.P.  
   
   
    By:    Arch PCI, Inc., as general partner         By:   /s/ W. Paul Bush  

--------------------------------------------------------------------------------

Name: W. Paul Bush   Title: Vice President and Treasurer      
Address:
US Mail:
c/o Arch Chemicals, Inc.
501 Merritt 7
P.O. Box 5204
Norwalk, CT 06856-5204


Hand Delivery:
c/o Arch Chemicals, Inc.
501 Merritt 7
Norwalk, CT 06851


Attention: Corporate Secretary
Phone: (203) 229-2900
Fax: (203) 229-2713

 
[additional signatures to follow]
 

32

--------------------------------------------------------------------------------




      ARCH CHEMICALS RECEIVABLES CORP.  
   
   
    By:   /s/ W. Paul Bush  

--------------------------------------------------------------------------------

Name: W. Paul Bush   Title: Vice President and Treasurer      
Address:
US Mail:
c/o Arch Chemicals, Inc.
501 Merritt 7
P.O. Box 5204
Norwalk, CT 06856-5204


Hand Delivery:
c/o Arch Chemicals, Inc.
501 Merritt 7
Norwalk, CT 06851


Attention: Corporate Secretary
Phone: (203) 229-3576
Fax: (203) 229-3143

 
[end of signatures]
 

33

--------------------------------------------------------------------------------


 
Exhibit I


Definitions


This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof). If a capitalized term is used in the
Agreement, or any Exhibit or Schedule thereto, and is not otherwise defined
therein or in this Exhibit I, such term shall have the meaning assigned thereto
in Exhibit I to the Purchase Agreement (hereinafter defined).
 
Administrator: As defined in the Preliminary Statements to the Agreement.
 
Agreement: The Receivables Sale Agreement, dated as of June 27, 2005, between
each Originator and Buyer, as the same may be amended, restated or otherwise
modified.
 
Buyer: As defined in the preamble to the Agreement.
 
Calculation Period: Each calendar month or portion thereof which elapses during
the term of the Agreement. The first Calculation Period shall commence on the
date of the Purchases hereunder and the final Calculation Period shall terminate
on the Termination Date.
 
Credit and Collection Policy: Each Originator’s credit and collection policies
and practices relating to Contracts and Receivables existing on the date hereof
and summarized in Exhibit V, as modified from time to time in accordance with
the Agreement.
 
Default Fee: A per annum rate of interest equal to the sum of (i) the Prime
Rate, plus (ii) 2% per annum.
 
Discount Factor: A percentage calculated to provide Buyer with a reasonable
return on its investment in the Receivables after taking account of (i) the time
value of money based upon the anticipated dates of collection of the Receivables
and the cost to Buyer of financing its investment in the Receivables during such
period and (ii) the risk of nonpayment by the Obligors. Originator and Buyer may
agree from time to time to change the Discount Factor based on changes in one or
more of the items affecting the calculation thereof, provided that any change to
the Discount Factor shall take effect as of the commencement of a Calculation
Period, shall apply only prospectively and shall not affect the Purchase Price
payment made prior to the Calculation Period during which Originator and Buyer
agree to make such change.
 
Initial Contributed Receivables: As defined in Section 1.1.
 
Initial Cutoff Date: As defined in Section 1.1.
 
Material Adverse Effect: A material adverse effect on (i) the financial
condition or operations of Arch Chemicals and its Subsidiaries taken as a whole,
(ii) the ability of any Originator to perform its obligations under the
Agreement or any other Transaction Document, (iii) the legality, validity or
enforceability of the Agreement or any other Transaction Document, (iv) any
Originator’s, Buyer’s, the Administrator’s or TPF’s interest in the Receivables
generally or in any significant portion of the Receivables, the Related Security
or Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.
 
34

--------------------------------------------------------------------------------


Net Worth: As of the last Business Day of each Calculation Period preceding any
date of determination, the excess, if any, of (i) the sum of (A) the aggregate
Outstanding Balance of the Receivables at such time and (B) the aggregate cash
and cash equivalents held, over (ii) the sum of (1) the Aggregate Invested
Amount outstanding at such time, plus (2) the aggregate outstanding principal
balance of the Subordinated Loans (including any Subordinated Loan proposed to
be made on the date of determination).
 
Organizational Documents: For any Person, the documents for its formation and
organization, which, for example, (i) for a corporation are its corporate
charter and bylaws, (ii) for a partnership are its certificate of partnership
(if applicable) and partnership agreement, (iii) for a limited liability company
are its certificate of formation or organization and its operating agreement,
regulations or the like and (iv) for a trust is the trust agreement, declaration
of trust, indenture or bylaws under which it is created.
 
Original Balance: With respect to any Receivable coming into existence after the
Initial Cutoff Date, the Outstanding Balance of such Receivable on the date it
was created.
 
Originator: As defined in the preamble to the Agreement.
 
Purchase: The purchase pursuant to Section 1.2(a) of the Agreement by Buyer from
any Originator of the Receivables and the Related Security and Collections
related thereto, together with all related rights in connection therewith.
 
Purchase Agreement: The meaning set forth in the Preliminary Statements to the
Agreement.
 
Purchase Price: With respect to the Purchase, the aggregate price to be paid by
Buyer to any Originator for such Purchase in accordance with Section 1.3 of the
Agreement for the Receivables, Collections and Related Security being sold to
Buyer, which price shall equal on any date (i) the product of (A) the
Outstanding Balance of such Receivables on such date, multiplied by (B) one
minus the Discount Factor in effect on such date, minus (ii) any Purchase Price
Credits to be credited against the Purchase Price otherwise payable in
accordance with Section 1.4 of the Agreement.
 
Purchase Price Credit: As defined in Section 1.4 of the Agreement.
 
Purchase Report: As defined in Section 1.2(b) of the Agreement.
 
Receivable: All indebtedness and other obligations owed by any Obligor in the
United States or Canada to any Originator (at the times it arises, and before
giving effect to any transfer or conveyance under the Agreement) or Buyer (after
giving effect to the transfers under the Agreement) or in which any Originator
or Buyer has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by any Originator and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless or whether the account
debtor or the related Originator treats such indebtedness, rights or obligations
as a separate payment obligation; it being understood that any Receivable for
which the Buyer has received a Purchase Price Credit pursuant to Section 1.4(b)
in an amount equal to the full Outstanding Balance thereof shall not constitute
a Receivable hereunder.
 
35

--------------------------------------------------------------------------------


Related Security: With respect to any Receivable:
 
(i)  all of the related Originator’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale,
financing or lease of which by such Originator gave rise to such Receivable, and
all insurance contracts with respect thereto,
 
(ii)  all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
 
(iii)  all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
 
(iv)  all service contracts and other contracts and agreements associated with
such Receivable,
 
(v)  all Records related to such Receivable,
 
(vi)  all of such Originator’s right, title and interest in each Lock-Box and
each Collection Account, and
 
(vii)  all proceeds of any of the foregoing;
 
provided, however, that “Related Security” shall not include any Restricted
Contract to the extent the assignment or transfer of, or the creation,
attachment, perfection or enforcement of a security interest in, such Restricted
Contract is not authorized by Section 9-406(d) of the UCC as in effect in each
relevant jurisdiction.


36

--------------------------------------------------------------------------------


Reportable Event: Any of the events set forth in Section 4043(c) of ERISA or the
regulations thereunder, other than any such event for which the 30-day notice
requirement under ERISA has been waived in regulations issued by the PBGC.
 
Required Capital Amount: As of any date of determination, an amount equal to the
greater of (i) 3% of the Purchase Limit under the Purchase Agreement, and (ii)
the product of (A) 1.5 times the product of the Default Ratio times the Loss
Horizon Ratio, each as determined from the most recent Monthly Report received
from the Servicer under the Purchase Agreement, and (B) the Outstanding Balance
of all Receivables as of such date, as determined from the most recent Monthly
Report received from the Servicer under the Purchase Agreement.
 
Restricted Contract: Any Contract that contains an enforceable provision
affirmatively restricting the assignment of the related Originator’s rights
under such Contract to another Person where such provision does not include any
exception that could permit such an assignment to Buyer (other than obtaining
the consent of another Person (other than the Originator) if required by such
Contract) or the breach of which provision would result in the termination of
such Contract.
 
Subordinated Loan: As defined in Section 1.3(a) of the Agreement.
 
Subordinated Note: A promissory note in substantially the form of Exhibit VI
hereto as more fully described in Section 1.3 of the Agreement, as the same may
be amended, restated, supplemented or otherwise modified from time to time.
 
Tax Code: The Internal Revenue Code of 1986, as the same may be amended from
time to time.
 
Termination Date: The earliest to occur of (i) the Facility Termination Date (as
defined in the Purchase Agreement), (ii) the Business Day immediately prior to
the occurrence of a Termination Event set forth in Section 5.1(d), (iii) the
Business Day specified in a written notice from Buyer to any Originator
following the occurrence of any other Termination Event, and (iv) the date which
is 10 Business Days after Buyer’s receipt of written notice from the Originators
that they wish to terminate the facility evidenced by this Agreement.
 
Termination Event: As defined in Section 5.1 of the Agreement.
 
Unmatured Termination Event: An event which, with the passage of time or the
giving of notice, or both, would constitute a Termination Event.
 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. Unless otherwise specified, all terms used in Article 9 of
the UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.
 
37

--------------------------------------------------------------------------------



Exhibit II


Jurisdiction of Organization; Places of Business; Locations of Records;
Federal Employer Identification Number(s); Other Names

ARCH CHEMICALS, INC.


Jurisdiction of Organization: Virginia


Principal places of business:


501 Merritt 7
P.O. Box 5204
Norwalk, CT 06856-5204
(CHIEF EXECUTIVE OFFICE)
 
P.O. Box 547
2450 Olin Road
Brandenburg, KY 40108-0547
 
1200 Lower River Road
Charleston, TN 37310
 
350 Knotter Drive
Cheshire, CT 06410
 
960 I-10 at West Lake
Lake Charles, LA 70602
 
P.O. Box 28
1 Industrial Road
McIntosh, AL 36553-0028
 
100 McKee Road
P.O. Box 205
Rochester, NY 14601-0205



38

--------------------------------------------------------------------------------


Location(s) of Records:
 
501 Merritt 7
P.O. Box 5204
Norwalk, CT 06856-5204
 
P.O. Box 547
2450 Olin Road
Brandenburg, KY 40108-0547
 
1200 Lower River Road
Charleston, TN 37310
 
350 Knotter Drive
Cheshire, CT 06410
 
960 I-10 at West Lake
Lake Charles, LA 70602
 
P.O. Box 28
1 Industrial Road
McIntosh, AL 36553-0028
 
100 McKee Road
P.O. Box 205
Rochester, NY 14601-0205



Federal employer identification number(s):


xx-xxxxxxx


Legal, Trade & Assumed Names:


JPL Corporation (former name from Aug. 25, 1998 through Nov. 5, 1998)


ARCH CHEMICALS SPECIALTY PRODUCTS, INC.


Jurisdiction of Organization: Delaware


Principal places of business:


39

--------------------------------------------------------------------------------


501 Merritt 7
P.O. Box 5204
Norwalk, CT 06856-5204
(CHIEF EXECUTIVE OFFICE)


6550 South Mountain Road
Queen Creek, AZ 85242


P.O. Box 10099
Mesa, AZ 85216


Location(s) of Records:


501 Merritt 7
P.O. Box 5204
Norwalk, CT 06856-5204


6550 South Mountain Road
Queen Creek, AZ 85242


Federal employer identification number(s):


xx-xxxxxx


Legal, Trade & Assumed Names:


Olin Hunt Specialty Products, Inc. (former name from Dec. 31, 1990 through
Feb. 9, 1999)


ARCH PERSONAL CARE PRODUCTS, L.P.


Jurisdiction of Organization: New Jersey


Principal places of business:


70 Tyler Place
South Plainfield, N.J. 07080
(CHIEF EXECUTIVE OFFICE)


Location(s) of Records:


70 Tyler Place
South Plainfield, N.J. 07080


40

--------------------------------------------------------------------------------


Federal employer identification number(s):


xx-xxxxxx


Legal, Trade & Assumed Names:


None




ARCH WOOD PROTECTION, INC.


Jurisdiction of Organization: Delaware


Principal places of business:


1955 Lake Park Drive
Suite 250
Smyrna, GA 30080
(CHIEF EXECUTIVE OFFICE)


3941 Bonsal Road
Conley, GA 30288


Location(s) of Records:


1955 Lake Park Drive
Suite 250
Smyrna, GA 30080
3941 Bonsal Road
Conley, GA 30288


Federal employer identification number(s):


xx-xxxxxx


Legal, Trade & Assumed Names:


Hickson Corporation (former name from Nov. 9, 1988 through Dec. 18, 2000)
Hickson Timber Protection (DBA in South Carolina)
HUSA Corp. (DBA in Texas)




ARCH TREATMENT TECHNOLOGIES, INC.


Jurisdiction of Organization: Virginia


41

--------------------------------------------------------------------------------


Principal places of business:


1955 Lake Park Drive
Suite 250, Smyrna, GA 30080


Location(s) of Records:


1955 Lake Park Drive
Suite 250, Smyrna, GA 30080




Federal employer identification number(s):


xx-xxxxxxx


Legal, Trade & Assumed Names:


None


42

--------------------------------------------------------------------------------



Exhibit III


Lock-boxes; Collection Accounts; Collection Banks




·      PNC Bank, National Association
Treasury Management
Two Tower Center, 17th Floor
East Brunswick, NJ 08816
Lock Box:
P.O. Box 640060
Pittsburgh, PA 15264-0060
 
Collection Account Number:
XXXXXXX
 
·      The Northern Trust Company
50 South LaSalle Street
Chicago, Illinois 60675
Lock Box:
P.O. Box 92892
Chicago, IL 60675-2892
 
Lock Box:
P.O. Box 91410
Chicago, IL 60675
Collection Account Number:
XXXXX
 
 
Collection Account Number:
XXXXX
 
·      JP Morgan Chase Bank
One Chase Manhattan Plaza
New York, NY 10081
Lock Box:
P.O. Box 910724
Dallas, TX 75391-0724
 
Collection Account Number:
XXX-XXX-XXXX
 
·      The Toronto-Dominion Bank
Transit 1104
77 Bloor St W
Toronto, Ontario M5S1M2
 
Lock Box:
P.O. Box 6100 Postal Station F
Toronto, ON  M4Y2Z2
Lockbox: T6260
 
Collection Account Number:
XXXXXXXXXXX (Canadian Dollars)
 

 
43

--------------------------------------------------------------------------------




·      Wachovia Bank
191 Peachtree Street
Atlanta, GA 30303
Lock Box:
P.O. Box 101308
Atlanta, GA 30392-1308
 
P.O. Box 945582
Atlanta, GA 30394-5582
 
P.O. Box 930597
Atlanta, GA 31193
 
P.O. Box 932727
Atlanta, GA 31193
 
P.O. Box 75335
Charlotte, NC 28275-0335
 
 
P.O. Box 751822
Charlotte, NC 28275-1822
 
Collection Account Number:
XXXXXXXXXXXX
 
 
XXXXXXXXXXXX
 
 
XXX-XXXX-XXX-XXX
 
 
XXX-XXXX-XXX-XXX
 
 
XXXXXXXXXXXXX
 
 
 
XXXXXXXXXXXXX

 

44

--------------------------------------------------------------------------------




Exhibit IV


Form of Compliance Certificate




This Compliance Certificate is furnished pursuant to Section 4.1(a)(iii) of that
certain Receivables Sale Agreement dated as of June 27, 2005, between
[Originator Name] (“Originator”) and certain of its affiliates, as sellers, and
Arch Chemicals Receivables Corp., as buyer (as amended, restated or otherwise
modified from time to time, the “Agreement”). Capitalized terms used and not
otherwise defined herein are used with the meanings attributed thereto in the
Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.   I am the duly elected ______________ of Originator.
 
2.   I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
financial conditions of Arch and its Subsidiaries during the accounting period
covered by the attached financial statements.
 
3.   The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below].
 
[4.   Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Arch Chemicals and its Subsidiaries have taken, are
taking, or propose to take with respect to each such condition or event:
_______________________________].
 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ____ day of ______________, 200_.
 
_____________________________
[Name]
 
45

--------------------------------------------------------------------------------



Exhibit V


Credit and Collection Policy




[see attached]


46

--------------------------------------------------------------------------------



[arch.jpg] Corporate Accounting Procedure
Procedure Number: CAP 82.1
Contact: Glenn Lifrieri, Director of Corporate Credit
Effective: September 2004
Supercedes: March 2002
Page: 1 of 13

--------------------------------------------------------------------------------


CREDIT AND COLLECTION POLICY


CREDIT





1.    
OBJECTIVES




Ø  
Credit sales are made only to customers having the financial ability to pay.

Ø  
Collections are made for all credit sales.

Ø  
All write-offs of uncollectible customer account balances are authorized.






2.    
CREDIT CONTROL & CREDIT LINE ESTABLISHMENT



2.1  Control Considerations



1.    
Credit department operations are to be separate from the marketing or sales
function. This is necessary to ensure the independent credit judgment essential
for protection of the company’s investment in trade accounts receivable.




2.    
Credit approval authority resides with the Director, Corporate Credit, or in the
case of decentralized credit management, credit approval authority is to be
designated and delegated by the senior finance management of each division or
subsidiary (See Exhibit A, Table of Authority, Credit Line Approval Levels).
Such delegation is to be in writing, and is to state the credit line amount
beyond which higher management approval is required. It is permissible to
re-delegate credit approval authority to additional personnel within the credit
function or finance, as appropriate.




3.    
Credit terms are to be approved by the business segment’s General Manager or
Financial Officer, or by their delegate, and by the Director of Corporate
Credit, as required (see special credit terms, section 2.6 below). In the case
of decentralized divisions and subsidiaries, credit terms are to be approved by
the senior manager and senior credit executive of such entities.



Page 1 of 13

--------------------------------------------------------------------------------


 
[arch.jpg] Corporate Accounting Procedure
Procedure Number: CAP 82.1
Contact: Glenn Lifrieri, Director of Corporate Credit
Effective: September 2004
Supercedes: March 2002
Page: 2 of 13

--------------------------------------------------------------------------------

 
2.2 Credit Applications 
 

1.    
Applications for credit terms may result from correspondence direct from
customers, or as a result of contacts with prospective customers by marketing or
sales personnel. The sales or customer service representative contacted by the
customer is required to have the customer complete the Arch Chemicals Customer
Information Application (See Exhibit C for attached copy), or to complete a
comparable credit application or credit information form. All such credit
applications are to be promptly forwarded to the Director of Corporate Credit,
or to a designated credit manager or analyst, for handling.




2.    
The Arch Chemicals credit application, or other similar form utilized by the
customer or Arch business segment, should generally contain the following
information:

 

§  
Customer's name and address

 

§  
Names and titles of customer contacts

§  
Bank and trade references

 

§  
Estimated annual or monthly sales volume

 

§  
Credit line requested

 

§  
Tax-exempt status

 

§  
Signatures (i.e., Applicant, Arch Sales Manager, Arch Credit Manager)




3.    
If the sales to the prospective customer will be tax exempt, the customer is to
supply a copy of their tax exemption certificate with their credit application.
Corporate Credit or the local credit office should maintain a copy of the
certificate for use by the Corporate Tax Dept.





2.3 Credit Investigation



1.    
Upon receipt of a request or application for credit, credit investigations
should be started promptly. The extent of a particular credit investigation is
dependent upon many factors, such as the potential number and dollar volume of
orders, the size of a one-time order, available credit information, etc. Some
sources of information are:

§  
Dun & Bradstreet (D&B)

§  
Credit group reports

§  
Bank and trade reference checks (at least three)

§  
Customer financial statements, either audited or unaudited

 
Page 2 of 13

--------------------------------------------------------------------------------


 
[arch.jpg] Corporate Accounting Procedure
Procedure Number: CAP 82.1
Contact: Glenn Lifrieri, Director of Corporate Credit
Effective: September 2004
Supercedes: March 2002
Page: 3 of 13

--------------------------------------------------------------------------------

 

2.    
The Credit department should contact three of the customer’s trade references
using the Trade Credit Reference Request (see Exhibit D for attached copy) or a
similar credit inquiry tool. When necessary, a D&B or comparable credit bureau
report, and bank references should also be obtained and reviewed. Bank
references are generally difficult to obtain and may be of limited value,
therefore processing of the customer’s credit application should not be unduly
delayed in order to seek a bank reference.




3.    
Credit investigations involving customers located in foreign countries may also
potentially include assessments of the following risk factors before credit is
approved:

§  
Commercial law variation

§  
Stability of the country in which the customer is located

§  
Availability of foreign exchange

§  
Financial statement variation (i.e., accounting method differences)



2.4 Credit Limit Amounts


New customer accounts are to be established only when properly authorized by the
credit function. The responsible credit manager, analyst or other designated
individual, in consultation with the management of the business unit, is to
establish the criteria for granting credit limits to customers. The criteria
should be such that:



1.    
Credit will be provided to customers in sufficient amounts to maximize sales,
while at the same time controlling exposure to minimize bad debt losses. The
attached schedule of Dun & Bradstreet Ratings and Credit Lines may be used as a
general reference guide.




2.    
Credit limit amounts or exposure levels are to be determined by the Director of
Credit, or by a person designated by the business segment financial management,
upon completion of the credit investigation.




3.   
Credit limit amounts represent a credit limit beyond which a manager of the
credit function is to specifically approve each additional order, unless an
overriding credit rating (See Exhibit B) or credit risk code in the system has
been designated for the customer in question. (See Exhibit A, Table of Credit
Line Authority)




4.    
Credit files are to be maintained and kept current. Files for new customers
should include a credit application, completed trade credit references, and
other credit information and/or financial statement data (See Credit History
section 2.5)

 
Page 3 of 13

--------------------------------------------------------------------------------


[arch.jpg] Corporate Accounting Procedure
Procedure Number: CAP 82.1
Contact: Glenn Lifrieri, Director of Corporate Credit
Effective: September 2004
Supercedes: March 2002
Page: 4 of 13

--------------------------------------------------------------------------------




5.    
The following information shall be entered into the customer’s master records: a
credit limit, credit risk code (if a systematic risk code tool exists), and a
credit review date, if required.




6.    
All credit limits and credit risk category codes are subject to review and
change if any of the following occur:

 

a.  
Information is received indicating an unfavorable change in credit agency
rating, adverse report from suppliers or bank, adverse report from sales rep.,
etc.

 

b.  
Remittances are not received in accordance with agreed-upon terms of payment.

 

c.  
Customers’ orders exceed their credit limit.




 
It is then the responsibility of the Credit function to review the affected
customers’ credit limits and risk categories.




7.    
Accounts with a historically good payment record and no measurable credit risk,
may be assigned a credit limit and risk code sufficient to meet their
anticipated requirements. This is intended to see that all of the customer’s
purchasing requirements will be met.




8.    
Restrictions are to be placed on accounts commensurate with specific credit
risks. Customers deemed to be poor credit risks may be denied credit altogether
and sold only on a secured or cash-in-advance basis.




9.    
Credit limit amounts and credit files are to be reassessed by the credit
department on an ongoing basis and adjusted as necessary to reflect any changes
in credit risk.




10.  
Credit limit amounts, or any changes thereto, are to be promptly furnished to
Sales & Marketing as requested, for their use in dealing with customers, and as
requested, to any departments involved in the checking of credit prior to
accepting and/or shipping customer orders.




11.  
All changes to credit limit amounts shall be documented in writing or
electronically on the accounts receivable or SAP system, and should include:

§  
Customer name and address

§  
Credit limit amount and any applicable restrictions

§  
The person approving the credit



Page 4 of 13

--------------------------------------------------------------------------------


 
[arch.jpg] Corporate Accounting Procedure
Procedure Number: CAP 82.1
Contact: Glenn Lifrieri, Director of Corporate Credit
Effective: September 2004
Supercedes: March 2002
Page: 5 of 13

--------------------------------------------------------------------------------



2.5 Credit History Files


As much as possible, the SAP system, or a comparable online system, is to serve
as an electronic credit file, reflecting relevant notes and documentation on
credit lines and risk codes, and dates and reasons for changes to same. If
possible, Dun & Bradstreet or similar credit bureau reports are also to be
retained in an electronic filing system, utilizing desktop or server based
software, or a similar shared database, that is accessible to credit department
personnel.


In addition, hard copy customer credit history files should be maintained. These
files may include such customer credit information as:

§  
Customer Information Application or credit application form (this may not be
available for customers of many years standing)

§  
Sales Tax Exemption information, if applicable

§  
Trade references

§  
Financial statements, if available

§  
D&B or other credit bureau hard copy reports and relevant alerts

§  
Relevant information from newspapers (electronic or paper) or trade publications

§  
Information provided by various credit reporting services

§  
Information provided by the customer or Sales



 
The accounts receivable system and credit history files are to be checked for
past credit standings, to determine if the name of a former customer appears on
a new customer credit application. Any amounts previously written off as
uncollectible debts should be pursued for possible recovery.
 
2.6 Special Credit Terms


The authorized standard payment terms for Arch Chemicals (domestic) are Net 30.
Payment terms for exports made from the U.S. to International customers may vary
from 60 to 90 days or more, based on country risk and industry and local
practice. Standard payment terms for International subsidiaries and affiliates,
and any exceptions to these, are to be determined by the general management and
finance/credit management of these businesses.


Any special terms arrangements increase the working capital required to conduct
operations, and adversely affect A/R turnover and DSO. Consequently, any request
from customers or
 
Page 5 of 13

--------------------------------------------------------------------------------


[arch.jpg] Corporate Accounting Procedure
Procedure Number: CAP 82.1
Contact: Glenn Lifrieri, Director of Corporate Credit
Effective: September 2004
Supercedes: March 2002
Page: 6 of 13

--------------------------------------------------------------------------------



sales personnel for special credit terms are to be made in writing, and should
be approved by the segment/division’s head of Sales, General Manager and/or its
Finance Officer. These special terms are then to be presented to the Director,
Corporate Credit, or to the appropriate business segment manager responsible for
credit management.


Exceptions:


Ordinarily, special payment terms other than Net 30 are justified only to meet a
competitive situation and if the sale would otherwise be lost. In order to
justify such a competitive credit terms exception, the customer should supply
Sales with written proof of such competitive terms, in the form of a P.O. or
invoice copy.


Following are some additional examples of specific credit terms exceptions:
 

§  
In support of the shipment of seasonal products and for early buy programs, such
as for HTH water chemicals.

 

§  
In exchange for payment by electronic funds transfer (EFT) or ACH.

 
2.7 Terms for EFT Payments (Electronic Funds Transfer)


EFT terms arrangements for domestic U.S. customers shall be coordinated with and
approved by Corporate Treasury and Corporate Credit. If the customer requires
extra days as a condition for making EFT payments, Corporate Treasury and
Corporate Credit must be consulted.


Any additional dating terms allowed to domestic U.S. customers that pay by EFT
should not exceed 4 days, unless approved by Treasury and the Director of
Corporate Credit. Such additional terms, if granted, are intended as an
incentive to do EFT and/or in compensation for the customer’s perceived loss of
mail and check float.


Page 6 of 13

--------------------------------------------------------------------------------


 
[arch.jpg] Corporate Accounting Procedure
Procedure Number: CAP 82.1
Contact: Glenn Lifrieri, Director of Corporate Credit
Effective: September 2004
Supercedes: March 2002
Page: 7 of 13

--------------------------------------------------------------------------------

 
Trade A/R COLLECTION
 
3.1 Monitoring Accounts Receivable for Past Due Balances
 


Open customer accounts must be monitored to determine past due balances that may
require follow-up, and to provide all necessary information required to enforce
collection.



1.    
Monitoring open customer accounts may be accomplished during the order entry
process and through a regular review of customer Aged Trial Balance reports. In
addition, during the cash application process, customer accounts may be reviewed
and necessary action taken to clear aged deductions and questionable items.
However, all adjustments resulting from such action must be approved in writing
or in accordance with established procedures (i.e., credit memo approval
process, etc.).




2.    
Aged accounts receivable balances and ATB reports are to be reviewed
periodically (at least quarterly), to identify unusual open items and customers
who are becoming slow-pay accounts, etc.




3.    
When departments other than the credit function are responsible for monitoring
open customer balances, the system must ensure that all appropriate past due
information is provided to the credit function for its use in effecting
collection and managing credit risk.




4.    
Comments should be made on-line in any relevant system fields where text notes
may be recorded (e.g., in SAP’s Credit Master Sheet, or in its Display Customer
Line Items or DMC screens). Customer service, credit analysts or other
responsible personnel are to document their findings in these notes and/or in
other written form (e.g., on copies of ATB reports) to serve as a document of
collections efforts and to be supplied to credit personnel, as needed.


 
3.2 Accounts Receivable Collection Practices


Credit functions, accounts receivable staff and at times Customer Service, may
be responsible for working together to collect past due balances, and to review
and resolve payment discrepancies. Whatever collections methods are used, (see
general guidelines in section
 
Page 7 of 13

--------------------------------------------------------------------------------


[arch.jpg] Corporate Accounting Procedure
Procedure Number: CAP 82.1
Contact: Glenn Lifrieri, Director of Corporate Credit
Effective: September 2004
Supercedes: March 2002
Page: 8 of 13

--------------------------------------------------------------------------------



3.2.4 below), any additional or detailed collections procedures should be in
writing and should be consistently followed. Each function shall have access to
ATB reports and customer’s A/R displays on the system, as required to effect
collection of accounts receivable.



1.    
During the cash application process, deductions (short payments) should be
assigned reason codes, if the system provides this capability, in order to
facilitate subsequent investigation and resolution.




2.    
Appropriate notations of the collections actions taken are to be made in the
online system or in another relevant tracking tool, and/or placed in the credit
file to document the follow-up.




3.    
Detailed collection practices and the system of follow-up on past due accounts
may vary depending on the type of business or on the marketing methods of each
business unit.




4.    
Guidelines and examples of some past due account actions and collection
follow-up that should be taken are:

§  
Past dues are to be identified by a regular online review of customer account
balances, or by the periodic review (e.g., monthly) of customers’ Aged Trial
Balance (ATB) reports.

§  
A customer contact should be made (by phone, fax or email) once an invoice has
gone past due beyond accepted payment terms in excess of an acceptable time
period.

§  
Generally, this collections contact should be made as early as one day and no
later than 30 days after invoice due date. Active collections follow-up may vary
by business, however it is encouraged to begin as early as 10 to 15 days after
due date.

§  
Telephone or email contact should seek to identify reasons for delinquency and
to assure prompt payment of both the delinquent item(s) and all other
obligations.

§  
A commitment should be sought for payment resolution by a certain date, with
customers’ promises and payment information (e.g., check number, check date,
date mailed, check amount) recorded in the online system or in a manual file or
report.

§  
As appropriate, action dates for follow-up collection calls should be used and
noted in an online system (e.g. SAP’s DMC), in Microsoft Outlook, in an
electronic calendar, or in another appropriate reminder, “tickler system,” or
work prioritization tool.

§  
Statements shall be faxed or mailed to delinquent customers, as appropriate.

§  
Reminder letters shall be sent to delinquent customers, as appropriate.

§  
Sales representatives and/or customer service may assist in the collections
effort.




5.    
Each business unit may establish the point beyond which interest may potentially
be charged on past due customer balances. Rates to be charged should not be less
than those that Arch must pay when obtaining short term financing. Consideration
should be given to the ultimate collectibility of interest charges, and the need
to monitor that any such charges that are assessed do not become stale
receivables.



Page 8 of 13

--------------------------------------------------------------------------------


 
[arch.jpg] Corporate Accounting Procedure
Procedure Number: CAP 82.1
Contact: Glenn Lifrieri, Director of Corporate Credit
Effective: September 2004
Supercedes: March 2002
Page: 9 of 13

--------------------------------------------------------------------------------

 
given to the ultimate collectibility of interest charges, and the need to
monitor that any such charges that are assessed do not become stale receivables.




3.3 Use of Collection Agencies



1.    
Seriously past due accounts are to be placed in the hands of a professional
collection agency or lawyer only after all other collection efforts have been
exhausted. Sales shall be notified and a final demand letter shall be sent to
the customer before placing a debt.




2.    
The approval of the Director of Credit, or of the affiliate/business segment’s
credit manager or credit authority, is required when placing an account with an
outside collection agency. Subsequently, Credit should consult with Legal to
obtain necessary approval prior to commencing a lawsuit for collection, if the
suit is for a material amount, and/or it has the potential for a counter claim
on breach of contract or product liability.




3.    
Following placement for collection, Corporate Credit or the business segment’s
credit professional is to closely monitor the collection efforts of the
collection agency until either the customer makes a satisfactory arrangement to
pay the past due account or the collection agency has determined the account to
be uncollectible.



 
3.4 Accounts Receivable Write-offs


See CAP 83.0 for detailed policy and procedures on Doubtful Accounts and Bad
Debts.



1.    
Financial Officers or their delegates must approve all write-offs of
uncollectible accounts.




2.    
Periodically, but at least annually, past due accounts and accounts placed for
collections are to be reviewed with the Financial Officer, or with the
affiliate/subsidiary finance manager, to assess whether any write-offs are
appropriate.




3.    
Estimated bad debts shall also be analyzed periodically, in order to determine
the adequacy of the Bad Debt Reserve. Corporate Credit, or the responsible
credit professional of the affiliate or business segment, should assist in the
identification of potentially uncollectible accounts for this reserve analysis.



Page 9 of 13

--------------------------------------------------------------------------------


 
[arch.jpg] Corporate Accounting Procedure
Procedure Number: CAP 82.1
Contact: Glenn Lifrieri, Director of Corporate Credit
Effective: September 2004
Supercedes: March 2002
Page: 10 of 13

--------------------------------------------------------------------------------




4.    
The determination that an account balance is uncollectible shall be made in
consultation with Corporate Credit and the financial officers of the business
segments. In the case of International subsidiaries and affiliates, this
decision shall be made by the credit and finance management of the business.
Upon write-off approval, accounts will be transferred to the Allowance for
Doubtful Accounts.




5.    
When collection agencies recommend write-offs of accounts that have been only
partially collected, customers should be contacted to confirm amounts paid. This
will serve as a check on the accuracy of agency remittances.




6.    
Accounts written off as uncollectible may nevertheless be able to pay some
percentage of the outstanding balance at a later date. Therefore, credit files
on these accounts are to be maintained and periodically followed up by the
credit functions, regardless of whether the customer became bankrupt, went out
of business, or refused to pay.





3.5 Credits to A/R


Credits may be granted from time to time consistent with the applicable sections
of the separate Accounts Receivable Trade (CAP 61.1) and Billing (CAP 81.1)
policies.


Page 10 of 13

--------------------------------------------------------------------------------


 
[arch.jpg] Corporate Accounting Procedure
Procedure Number: CAP 82.1
Contact: Glenn Lifrieri, Director of Corporate Credit
Effective: September 2004
Supercedes: March 2002
Page: 11 of 13

--------------------------------------------------------------------------------







Modification


 
Amendment and modification to contracts for credit sales shall be made
consistent with this Credit and Collection Policy, and with Corporate policies
and procedures.
 
Page 11 of 13

--------------------------------------------------------------------------------



[arch.jpg] Corporate Accounting Procedure
Procedure Number: CAP 82.1
Contact: Glenn Lifrieri, Director of Corporate Credit
Effective: September 2004
Supercedes: March 2002
Page: 12 of 13

--------------------------------------------------------------------------------



Exhibit A


Table of Authority
Credit Line Approval Levels
 

 
Amount in Dollars
       
Vice President & Treasurer
Over $5 million
 
 
 
 
Director, Corporate Credit
Up to $5 million
 
 
 
 
Financial Officers
Up to $2 million
 
 
 
 
Finance Director / Subsidiary Finance
Up to $1 million
       
Credit Manager
Up to $500,000
     
 
Senior / International Credit Analyst
Up to $100,000
       
Credit Analyst
Up to $50,000


Page 12 of 13

--------------------------------------------------------------------------------


 
[arch.jpg] Corporate Accounting Procedure
Procedure Number: CAP 82.1
Contact: Glenn Lifrieri, Director of Corporate Credit
Effective: September 2004
Supercedes: March 2002
Page: 13 of 13

--------------------------------------------------------------------------------

 
Exhibit B


Dun & Bradstreet Ratings and Pre-Authorized Credit Limits




The existence of a positive D&B rating indicating a customer’s financial
strength and credit capacity, can be used as a guideline for establishing a
credit limit, provided that no negative information exists from other credit
sources.


The D&B rating must be “in date” or current, and it should be reviewed
periodically for any negative revisions.








“Grade 1”
Credit Line
 
“Grade 2”
Credit Line
D&B Rating
Pre-Authorized Guideline
 
D&B Rating
Pre-Authorized Guideline
         
5A1
500,000
 
5A2
400,000
4A1
400,000
 
4A2
300,000
3A1
250,000
 
3A2
200,000
2A1
200,000
 
2A2
100,000
1A1
100,000
 
1A2
75,000
BA1
50,000
 
BA2
40,000
BB1
40,000
 
BB2
30,000
CB1
30,000
 
CB2
20,000
CC1
25,000
 
CC2
15,000
DC1
20,000
 
DC2
15,000
DD1
15,000
 
DD2
10,000
EE1
10,000
 
EE2
5,000



 
Page 13 of 13

--------------------------------------------------------------------------------


 
Exhibit VI


Form of Subordinated Note




SUBORDINATED NOTE


______________, 200_


1.   Note. FOR VALUE RECEIVED, the undersigned, Arch Chemicals Receivables
Corp., a Delaware corporation (“SPV”), hereby unconditionally promises to pay to
the order of [ORIGINATOR NAME], a(n) __________ ***[corporation] [limited
liability company] [partnership]*** (“Originator”), in lawful money of the
United States of America and in immediately available funds, on or before the
date following the Termination Date which is one year and one day after the date
on which (a) the Outstanding Balance of all Receivables sold under the “Sale
Agreement” referred to below has been reduced to zero and (b) Originator has
paid to Buyer all indemnities, adjustments and other amounts which may be owed
thereunder in connection with the Purchase thereunder (the “Collection Date”),
the aggregate unpaid principal sum outstanding of all “Subordinated Loans” made
from time to time by Originator to SPV pursuant to and in accordance with the
terms of that certain Receivables Sale Agreement dated as of June 27, 2005
between Originator and certain of its affiliates, as sellers, and SPV, as buyer
(as amended, restated, supplemented or otherwise modified from time to time, the
“Sale Agreement”). Reference to Section 1.3 of the Sale Agreement is hereby made
for a statement of the terms and conditions under which the loans evidenced
hereby have been and will be made. All terms which are capitalized and used
herein and which are not otherwise specifically defined herein shall have the
meanings ascribed to such terms in the Sale Agreement.
 
2.   Interest. SPV further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full hereof at a
rate equal to the 1-month LIBOR rate published in The Wall Street Journal on the
first Business Day of each month (or portion thereof) during the term of this
Subordinated Note, computed for actual days elapsed on the basis of a year
consisting of 360 days and changing on the first business day of each month
hereafter (“LIBOR”); provided, however, that if SPV shall default in the payment
of any principal hereof, SPV promises to pay, on demand, interest at the rate
equal to LIBOR plus 2.00% per annum on any such unpaid amounts, from the date
such payment is due to the date of actual payment. Interest shall be payable on
the first Business Day of each month in arrears; provided, however, that SPV may
elect on the date any interest payment is due hereunder to defer such payment
and upon such election the amount of interest due but unpaid on such date shall
constitute principal under this Subordinated Note. The outstanding principal of
any loan made under this Subordinated Note shall be due and payable on the
Collection Date and may be repaid or prepaid at any time without premium or
penalty.
 
3.   Principal Payments. Originator is authorized and directed by SPV to enter
on the grid attached hereto, or, at its option, in its books and records, the
date and amount of each loan made by it which is evidenced by this Subordinated
Note and the amount of each payment of principal made by SPV, and absent
manifest error, such entries shall constitute prima facie evidence of the
accuracy of the information so entered; provided that neither the failure of
Originator to make any such entry or any error therein shall expand, limit or
affect the obligations of SPV hereunder.
 
60

--------------------------------------------------------------------------------


4.   Subordination. Originator shall have the right to receive, and SPV shall
make, any and all payments and prepayments relating to the loans made under this
Subordinated Note, provided that, after giving effect to any such payment or
prepayment, the SPV’s Net Worth would be less than the Required Capital Amount.
Originator hereby agrees that at any time during which the conditions set forth
in the proviso of the immediately preceding sentence shall not be satisfied,
Originator shall be subordinate in right of payment to the prior payment of any
indebtedness or obligation of SPV owing to the Administrator or TPF under that
certain Receivables Purchase Agreement dated as of June 27, 2005 (as amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”) by and among SPV, Arch Chemicals, Inc., as initial Servicer, Three
Pillars Funding LLC and SunTrust Capital Markets, Inc., as agent and
administrator for TPF and its liquidity providers (in such capacity, the
“Administrator”). The subordination provisions contained herein are for the
direct benefit of, and may be enforced by, the Administrator, TPF and/or any of
their respective assignees (collectively, the “Senior Claimants”) under the
Purchase Agreement. Until the date on which the “Aggregate Invested Amount”
outstanding under the Purchase Agreement has been repaid in full and all other
obligations of SPV and/or the Servicer thereunder and under the “Fee Letter”
referenced therein (all such obligations, collectively, the “Senior Claim”) have
been indefeasibly paid and satisfied in full, Originator shall not institute
against SPV any proceeding of the type described in Section 5.1(d) of the Sale
Agreement unless and until the Collection Date has occurred. Should any payment,
distribution or security or proceeds thereof be received by Originator in
violation of this Section 4, Originator agrees that such payment shall be
segregated, received and held in trust for the benefit of, and deemed to be the
property of, and shall be immediately paid over and delivered to the
Administrator for the benefit of the Senior Claimants.
 
5.   Bankruptcy; Insolvency. Upon the occurrence of any proceeding of the type
described in Section 5.1(d) of the Sale Agreement involving SPV as debtor, then
and in any such event the Senior Claimants shall receive payment in full of all
amounts due or to become due on or in respect of the Aggregate Invested Amount
and the Senior Claim (including “Yield” as defined and as accruing under the
Purchase Agreement after the commencement of any such proceeding, whether or not
any or all of such Yield is an allowable claim in any such proceeding) before
Originator is entitled to receive payment on account of this Subordinated Note,
and to that end, any payment or distribution of assets of SPV of any kind or
character, whether in cash, securities or other property, in any applicable
insolvency proceeding, which would otherwise be payable to or deliverable upon
or with respect to any or all indebtedness under this Subordinated Note, is
hereby assigned to and shall be paid or delivered by the Person making such
payment or delivery (whether a trustee in bankruptcy, a receiver, custodian or
liquidating trustee or otherwise) directly to the Administrator for application
to, or as collateral for the payment of, the Senior Claim until such Senior
Claim shall have been paid in full and satisfied.
 
6.   Amendments. This Subordinated Note shall not be amended or modified except
in accordance with Section 7.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Administrator for the benefit of TPF and its assigns.
 
61

--------------------------------------------------------------------------------


7.   GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT NEW
YORK, NEW YORK, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE
OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS SUBORDINATED NOTE.
 
8.   Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Claimant of the subordination and other provisions of this Subordinated
Note and expressly waives reliance by any Senior Claimant upon the subordination
and other provisions herein provided.
 
9.   Assignment. This Subordinated Note may not be assigned, pledged or
otherwise transferred to any party other than Originator without the prior
written consent of the Administrator, and any such attempted transfer shall be
void.
 

        ARCH CHEMICALS RECEIVABLES CORP.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name:
Title:

 
62

--------------------------------------------------------------------------------


 
Schedule
to
SUBORDINATED NOTE
SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL




 
Date
Amount of
Subordinated
Loan
Amount of
Principal
Paid
Unpaid
Principal
Balance
Notation made
by (initials)
                                                                               
                             



63

--------------------------------------------------------------------------------



Exhibit VII


[Form of] Purchase Report


For the Calculation Period beginning [date] and ending [date]




TO: BUYER AND THE AGENT (AS BUYER’S ASSIGNEE)



       
Aggregate Outstanding Balance of all Receivables sold during the period:
 
$_____________
 
 
A
Less: Aggregate Outstanding Balance of all Receivables sold during such period
which were not Eligible Receivables on the date when sold:
 
 
 
($____________)
 
 
 
 
(B)
Equals: Aggregate Outstanding Balance of all Eligible Receivables sold during
the period (A - B):
 
 
 
$___________
 
 
=C
Less: Purchase Price discount during the Period:
 
($____________)
 
 
(D)
Equals: Gross Purchase Price Payable during the period (C - D)
 
 
$____________
 
=E
Less: Total Purchase Price Credits arising during the Period:
 
($____________)
 
(F)
Equals: Net Purchase Price payable during the Period (E - F):
 
 
$____________
 
=G
       
Cash Purchase Price Paid to Originator during the Period:
 
$_____________
 
H
Subordinated Loans made during the Period:
 
$_____________
 
I
Less: Repayments of Subordinated Loans received during the Period:
 
($____________)
 
(J)
Equals: Purchase Price paid in cash or Subordinated Loans during the period
(H + I - J):
 
 
 
$_____________
 
 
=K
Aggregate Outstanding Balance of Receivables contributed during the Period:
 
$_____________
 
 
L



 
64

--------------------------------------------------------------------------------



Schedule A


DOCUMENTS TO BE DELIVERED TO BUYER
ON OR PRIOR TO THE PURCHASE




1.   Executed copies of the Receivables Sale Agreement, duly executed by the
parties thereto.
 
2.   Copy of the Credit and Collection Policy to attach to the Receivables Sale
Agreement as an Exhibit.
 
3.   A certificate of each Originator’s [and, if applicable, its general
partner’s] Secretary or Assistant Secretary certifying:
 
(a)   A copy of the Resolutions of its Board of Directors (or comparable body),
authorizing its execution, delivery and performance of the Receivables Sale
Agreement and the other documents to be delivered by it thereunder;
 
(b)   A copy of its Organizational Documents (also certified, to the extent that
such documents are filed with any governmental authority, by the Secretary of
State of its jurisdiction of organization on or within thirty (30) days prior to
the Closing Date);
 
(c)   Good Standing Certificates for such Person issued by the Secretaries of
State of its state of organization and the state where it maintains its chief
executive office; and
 
(d)   The names and signatures of the officers authorized on its behalf to
execute the Receivables Sale Agreement and any other documents to be delivered
by it thereunder.
 
4.   Pre-filing state and federal tax lien, judgment lien and UCC lien searches
dated within thirty (30) days of the Closing Date against each Originator from
the following jurisdictions:
 
(a)   Jurisdiction of Organization
 
(b)   Location of chief executive office
 
5.   Time stamped receipt copies of proper financing statements, duly filed
under the UCC on or before the date of the initial Purchase (as defined in the
Receivables Sale Agreement) in all jurisdictions as may be necessary or, in the
opinion of Buyer (or its assigns), desirable, under the UCC of all appropriate
jurisdictions or any comparable law in order to perfect the ownership interests
contemplated by the Receivables Sale Agreement.
 
6.   Time stamped receipt copies of proper UCC termination statements, if any,
necessary to release all security interests and other rights of any Person in
the Receivables, Contracts or Related Security previously granted by any
Originator.
 
65

--------------------------------------------------------------------------------


7.   Executed Collection Account Agreements for each Lock-Box and Collection
Account.
 
8.   A favorable opinion of legal counsel for the Originators (and, if
applicable, its general partner) reasonably acceptable to the Administrator
which addresses the following matters and such other matters as the
Administrator may reasonably request:
 
(a)   due authorization, execution, delivery, enforceability and other corporate
matters with respect to each of the Originators (and such general partner);
 
(b)   the creation of a first priority perfected security interest in favor of
the Buyer (and the Administrator for the benefit of the Secured Parties as its
assignee) in (1) all of the Receivables and (2) all proceeds of any of the
foregoing;
 
(c)   the existence of a “true sale” of the Receivables from Originators to the
Buyer under the Receivables Sale Agreement;
 
(d)   the inapplicability of the doctrine of substantive consolidation to Buyer
and any Originator or its affiliates or in connection with any bankruptcy
proceeding involving Buyer, any Originator or such affiliates.
 
9.   A Certificate of each Originator’s chief financial officer or treasurer
certifying that, as of the closing date, no Termination Event or Unmatured
Termination Event exists and is continuing.
 
10.   Executed copies of all consents from and authorizations by any Persons and
all waivers and amendments to existing credit facilities, that are necessary in
connection with the Receivables Sale Agreement.
 
11.   Executed Subordinated Note by Buyer in favor of each Originator.
 
12.   If applicable, a direction letter executed by each Originator authorizing
Buyer (and the Administrator, as its assignee) and directing warehousemen to
allow Buyer (and the Administrator, as its assignee) to inspect and make copies
from each Originator’s books and records maintained at off-site data processing
or storage facilities.
 
66

--------------------------------------------------------------------------------


 
Schedule 1.1
 
INITIAL CONTRIBUTED RECEIVABLES
 


 
$4,693,701.48
 
67

--------------------------------------------------------------------------------

